EXHIBIT 10.1

 

AGREEMENT AND PLAN OF MERGER

 

AMONG

 

TERRA TECH CORP.

 

AND

 

TT MERGER SUB, INC.

 

AND

 

ONEQOR TECHNOLOGIES, INC.

 

AND

 

MATTHEW MORGAN

 

AND

 

LARRY MARTIN

 

AND

 

SHAREHOLDER REPRESENTATIVE

 

DATED AS OF

 

OCTOBER 30, 2019

 



 1

  



 

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this “Agreement”), dated as of October 30,
2019, is entered into among Terra Tech Corp., a Nevada corporation (“Terra
Tech”), TT Merger Sub, Inc., a Delaware corporation (“Merger Sub”), OneQor
Technologies, Inc., a Delaware corporation (“OneQor”), Matthew Morgan, an
individual (“Morgan”), Larry Martin, an individual (“Martin” and collectively
with Morgan, the “Major Shareholders”), and Larry Martin, solely in his capacity
as Shareholder Representative (the “Shareholder Representative”).

 

RECITALS

 

A. The parties intend that Merger Sub be merged with and into OneQor, with
OneQor surviving that merger on the terms and subject to the conditions set
forth herein (the “Merger”);

 

B. The board of directors of OneQor (the “OneQor Board”) has unanimously (a)
determined that this Agreement and the transactions contemplated hereby,
including the Merger, are in the best interests of OneQor and its stockholders,
(b) approved and declared advisable this Agreement and the transactions
contemplated hereby, including the Merger, and (c) resolved to recommend
adoption of this Agreement by the stockholders of OneQor in accordance with the
Delaware General Corporation Law (the “DGCL”);

 

C. For U.S. federal income tax purposes, Terra Tech, Merger Sub and OneQor
intend that (i) the Merger will qualify as a “reorganization” within the meaning
of Section 368(a) of the Code, (ii) this Agreement will constitute a “plan of
reorganization” for purposes of Section 354 and 361 of the Code, and within the
meaning of Section 1.368-2(g) of the Treasury Regulations, and Terra Tech and
OneQor shall file the statement required by Section 1.368-3(a) of the Treasury
Regulations, and (iii) Terra Tech, Merger Sub and OneQor will each be a “party
to the reorganization” within the meaning of Section 368(b) of the Code;

 

D. Following the execution of this Agreement, OneQor shall seek to obtain, in
accordance with Section 228 of the DGCL, a written consent of its stockholders
approving this Agreement, the Merger and the transactions contemplated hereby in
accordance with Section 251 of the DGCL;

 

E. The special committee of the board of directors of Terra Tech (the “Terra
Tech Board”) and the board of directors of Merger Sub have unanimously (a)
determined that this Agreement and the transactions contemplated hereby,
including the Merger, are in the best interests of Terra Tech, Merger Sub and
their respective stockholders, and (b) approved and declared advisable this
Agreement and the transactions contemplated hereby, including the Merger;

 

F. As of the date of the Agreement, the shareholders of OneQor listed on
Schedule I to this Agreement (each, a “Shareholder” and, collectively, the
“Shareholders”) own the number of shares of capital stock set forth opposite
each Shareholder’s name on Schedule I (the “Existing Shares”), and holders of
certain Simple Agreement for Future Equity (“SAFE”) securities (the “SAFE 1
Holders”) own SAFE securities that are convertible into shares of capital stock
of OneQor at or immediately prior to the Closing (the “SAFE Shares” and,
collectively with the Existing Shares, the “Shares”), which Shares collectively
will constitute all of the issued and outstanding shares of capital stock in
OneQor at Closing;

 



 2

  



 

G. Holders of certain SAFE securities of OneQor (“OneQor Post-Closing SAFE
Holders”) own SAFE securities that are convertible in accordance with their
terms and conditions into shares of Terra Tech Common Stock on the sixty-first
trading day after the Closing (as amended to date, the “OneQor Post-Closing
Convertible SAFEs”);

 

H. Upon consummation of the Merger, the Shares will be exchanged for shares of
Terra Tech Common Stock (as hereinafter defined), all on the terms and subject
to the conditions set forth in this Agreement, such that the Shareholders’ and
the SAFE 1 Holders’ aggregate equity ownership interest in Terra Tech shall
represent 55.0% of the total issued and outstanding shares of Terra Tech on a
Fully-Diluted Basis (as hereinafter defined);

 

I. Upon consummation of the transactions contemplated by this Agreement, the
OneQor Post-Closing Convertible SAFEs will be exchanged for shares of Terra Tech
Common Stock, all on the terms and subject to the conditions set forth in the
instruments pursuant to which the OneQor Post-Closing Convertible SAFEs were
issued; and

 

J. Certain capitalized terms used in this Agreement are defined in Exhibit A
hereto.

 

AGREEMENT

 

In consideration of the agreements, provisions and covenants set forth below,
the parties hereby agree as follows:

 

ARTICLE I.

THE MERGER

 

1.1 The Merger.

 

On the terms and subject to the conditions set forth in this Agreement, and in
accordance with the DGCL, at the Effective Time, (a) Merger Sub will merge with
and into OneQor, and (b) the separate corporate existence of Merger Sub will
cease and OneQor will continue its corporate existence under the DGCL as the
surviving corporation in the Merger (sometimes referred to herein as the
“Surviving Corporation”).

 

1.2 Effects of the Merger.

 

The Merger shall have the effects set forth in this Agreement and in the
applicable provisions of the DGCL. As a result of the Merger, OneQor will become
a wholly-owned subsidiary of Terra Tech.

 



 3

  



 

1.3 Closing.

 

Unless this Agreement has been terminated pursuant to Article XI hereof, the
closing of the Merger and the transactions contemplated by this Agreement (the
“Closing”) shall take place at 9:00 a.m., Pacific Standard Time, at the
principal administrative offices of Terra Tech, or at a location mutually agreed
upon by Terra Tech and OneQor in writing, on the second (2nd) Business Day
following satisfaction or waiver (other than those that by their nature are
satisfied at Closing) of the conditions set forth in Article VIII and Article IX
hereof, or at such other date, time and place as Terra Tech and OneQor shall
agree in writing. The date upon which the Closing actually occurs is referred to
as the “Closing Date.”

 

1.4 Effective Time.

 

Subject to the provisions of this Agreement, at the Closing, Terra Tech, OneQor
and Merger Sub shall cause a certificate of merger (the “Certificate of Merger”)
to be executed, acknowledged and filed with the Secretary of State of the State
of Delaware in accordance with the relevant provisions of the DGCL and shall
make all other filings or recordings required under the DGCL. The Merger shall
become effective at such time as the Certificate of Merger has been duly filed
with the Secretary of State of the State of Delaware or at such later date or
time as may be agreed by Terra Tech and OneQor in writing and specified in the
Certificate of Merger in accordance with the DGCL (the effective time of the
Merger being hereinafter referred to as the “Effective Time”).

 

1.5 Certificate of Incorporation; By-laws; Directors and Officers.

 

(a) At the Effective Time, (i) the certificate of incorporation of OneQor as in
effect immediately prior to the Effective Time shall be the certificate of
incorporation of the Surviving Corporation until thereafter amended in
accordance with the terms thereof or as provided by applicable Law, and (ii) the
by-laws of OneQor as in effect immediately prior to the Effective Time shall be
the by-laws of the Surviving Corporation until thereafter amended in accordance
with the terms thereof, the certificate of incorporation of the Surviving
Corporation or as provided by applicable Law.

 

(b) Subject to applicable Law, the board of directors of the Surviving
Corporation effective as of, and immediately following, the Effective Time shall
consist of the members of the board of directors of OneQor immediately prior to
the Effective Time, each to hold office until their respective successors are
duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with the certificate of incorporation and
the bylaws of the Surviving Corporation.

 

(c) From and after the Effective Time, the officers of OneQor at the Effective
Time shall be the officers of the Surviving Corporation, each to hold office
until their respective successors are duly appointed and qualified or until
their earlier death, resignation or removal in accordance with the certificate
of incorporation and the bylaws of the Surviving Corporation.

 



 4

  



 

1.6 Effect of the Merger on Common Stock.

 

At the Effective Time, as a result of the Merger and without any action on the
part of Terra Tech, Merger Sub, OneQor, any Shareholder, any SAFE 1 Holder or
any OneQor Post-Closing SAFE Holder:

 

(a) Shares that are owned by Terra Tech, Merger Sub or OneQor (as treasury stock
or otherwise) or any of their respective direct or indirect wholly owned
subsidiaries shall automatically be cancelled and retired and shall cease to
exist, and no consideration shall be delivered in exchange therefor;

 

(b) each Share issued and outstanding immediately prior to the Effective Time
(other than (i) Shares to be cancelled and retired in accordance with Section
1.6(a), and (ii) Dissenting Shares (as defined below)) shall be converted solely
into the right to receive a number of shares of Terra Tech Common Stock equal to
the Exchange Ratio;

 

(c) each OneQor Post-Closing Convertible SAFE issued and outstanding prior to
the Effective Time, will be converted into the right to receive a number of
shares of Terra Tech Common Stock equal to the amount to which such OneQor
Post-Closing Convertible SAFE is entitled as a result of the transactions
contemplated hereby for such OneQor Post-Closing Convertible SAFE as determined
in accordance with the terms and conditions specified in the OneQor Post-Closing
Convertible SAFEs and such OneQor Post-Closing Convertible SAFE after such
conversion will automatically be cancelled and retired and will cease to exist.
For the avoidance of doubt, on the sixty-first trading day after the Closing,
each OneQor Post-Closing Convertible SAFE shall automatically convert into the
number of shares of Terra Tech Common Stock equal to the Conversion Amount (as
defined in the OneQor Post-Closing Convertible SAFE) divided by the Exchange
Discount Price (as defined in the OneQor Post-Closing Convertible SAFE);

 

(d) each share of common stock, par value $0.0001 per share, of Merger Sub
issued and outstanding immediately prior to the Effective Time shall be
converted into and become one newly issued, fully paid and non-assessable share
of common stock of the Surviving Corporation;

 

(e) no fraction of a share of Terra Tech Common Stock shall be issued in the
Merger. In lieu of fractional shares, the Shareholders, the SAFE 1 Holders and
the OneQor Post-Closing SAFE Holders upon surrender of their Certificates as set
forth in Section 1.8 shall be issued that number of shares of Terra Tech Common
Stock resulting by rounding up to the nearest whole number of shares that each
such Shareholder, SAFE 1 Holder and OneQor Post-Closing SAFE Holder, as the case
may be, shall receive as a result of the Merger; and

 

(f) if any Shares outstanding immediately prior to the Effective Time are
unvested or are subject to a repurchase option or a risk of forfeiture under any
applicable restricted stock purchase agreement or other similar agreement with
OneQor, then the shares of Terra Tech Common Stock issued in exchange for such
Shares will to the same extent be unvested and subject to the same repurchase
option or risk of forfeiture, and such shares of Terra Tech Common Stock shall
accordingly be marked with appropriate legends. OneQor shall take all actions
that may be necessary to ensure that, from and after the Effective Time, Terra
Tech is entitled to exercise any such repurchase option or other right set forth
in any such restricted stock purchase agreement or other agreement.

 



 5

  



 

1.7 Dissenting Shares.

 

Notwithstanding any provision of this Agreement to the contrary, including
Section 1.6, Shares issued and outstanding immediately prior to the Effective
Time (other than Shares cancelled in accordance with Section 1.6(a)) and held by
a holder who has not voted in favor of adoption of this Agreement or consented
thereto in writing and who has properly exercised appraisal rights of such
Shares in accordance with Section 262 of the DGCL (such Shares being referred to
collectively as the “Dissenting Shares” until such time as such holder fails to
perfect or otherwise loses such holder’s appraisal rights under the DGCL with
respect to such Shares) shall not be converted into a right to receive a portion
of the Acquisition Shares, but instead shall be entitled to only such rights as
are granted by Section 262 of the DGCL; provided, however, that if, after the
Effective Time, such holder fails to perfect, withdraws or loses such holder’s
right to appraisal pursuant to Section 262 of the DGCL or if a court of
competent jurisdiction shall determine that such holder is not entitled to the
relief provided by Section 262 of the DGCL, such Shares shall be treated as if
they had been converted as of the Effective Time into the right to receive the
portion of the Acquisition Shares, if any, to which such holder is entitled
pursuant to Section 1.6, without interest thereon. OneQor shall provide Terra
Tech with prompt written notice of any demands received by OneQor for appraisal
of Shares, any withdrawal of any such demand and any other demand, notice or
instrument delivered to OneQor prior to the Effective Time pursuant to the DGCL
that relates to such demand, and Terra Tech shall have the right to participate
in all negotiations and proceedings with respect to such demands. Except with
the prior written consent of Terra Tech, OneQor shall not make any payment with
respect to, or settle or offer to settle, any such demands.

 

1.8 Surrender and Payment.

 

(a) At the Effective Time, all Shares outstanding immediately prior to the
Effective Time shall automatically be cancelled and retired and shall cease to
exist, and, subject to Section 1.7, each holder of a certificate formerly
representing the Shares (each, a “Certificate”) shall cease to have any rights
as a stockholder of OneQor.

 

(b) Prior to the Effective Time, Terra Tech shall appoint an exchange agent
reasonably acceptable to OneQor (the “Exchange Agent”) to act as the exchange
agent in the Merger.

 

(c) Promptly after the Effective Time, but no later than three (3) calendar days
therefrom, the Parties shall cause the Exchange Agent to mail to the Persons who
were record holders of OneQor Common Stock that was converted into the right to
receive Acquisition Shares immediately prior to the Effective Time: (i) a letter
of transmittal in form reasonably acceptable to Terra Tech and OneQor prior to
the Effective Time and containing such customary provisions (including a
provision confirming that delivery of Certificates shall be effected, and risk
of loss and title to Certificates shall pass, only upon delivery of such
Certificates to the Exchange Agent) and; and (ii) instructions for use in
effecting the surrender of Certificates in exchange for certificates
representing Terra Tech Common Stock. Upon surrender of a Certificate to the
Exchange Agent for exchange, together with a duly executed letter of transmittal
and such other documents as may be reasonably required by the Exchange Agent or
Terra Tech: (A) the holder of such Certificate shall be entitled to receive in
exchange therefor a certificate representing the number of whole shares of Terra
Tech Common Stock that such holder has the right to receive pursuant to the
provisions of Section 1.6; and (B) the Certificate so surrendered shall be
canceled. Until surrendered as contemplated by this Section 1.8(c), each
Certificate shall be deemed, from and after the Effective Time, to represent
only the right to receive shares of Terra Tech Common Stock. If any Certificate
shall have been lost, stolen or destroyed, Terra Tech may, in its discretion and
as a condition precedent to the delivery of any shares of Terra Tech Common
Stock, require the owner of such lost, stolen or destroyed Certificate to
provide an applicable affidavit with respect to such Certificate. If any
certificates evidencing shares of Terra Tech Common Stock are to be issued in a
name other than that in which the surrendered Certificate is registered, it
shall be a condition of the issuance thereof that the Certificate so surrendered
shall be properly endorsed or accompanied by an executed form of assignment
separate from the Certificate and otherwise in proper form for transfer, and
that the Person requesting such exchange pay to the Exchange Agent any transfer
or other tax required by reason of the issuance of a new certificate for shares
of Terra Tech Common Stock in any name other than that of the registered holder
of the Certificate surrendered or otherwise establish to the satisfaction of the
Exchange Agent that such tax has been paid or is not payable.

 



 6

  



 

(d) Any portion of the Acquisition Shares that remain unclaimed by the
Shareholders, the SAFE 1 Holders and the OneQor Post-Closing SAFE Holders 180
days after the Effective Time shall be returned to Terra Tech, upon demand, and
any such Shareholder, SAFE 1 Holder or OneQor Post-Closing SAFE Holder who has
not exchanged Certificates for Acquisition Shares in accordance with this
Section 1.8(d) prior to that time shall thereafter look only to Terra Tech for
issuance of the Acquisition Shares. Notwithstanding the foregoing, Terra Tech
shall not be liable to any holder of Certificates for any amounts paid to a
public official pursuant to applicable abandoned property, escheat or similar
Laws. Any amounts remaining unclaimed by Shareholders, SAFE 1 Holders or OneQor
Post-Closing SAFE Holders two (2) years after the Effective Time (or such
earlier date, immediately prior to such time when the amounts would otherwise
escheat to or become property of any Governmental Body) shall become, to the
extent permitted by applicable Laws, the property of Terra Tech free and clear
of any claims or interest of any Person previously entitled thereto.

 

(e) Any portion of the Acquisition Shares made available to the Exchange Agent
in respect of any Dissenting Shares shall be returned to Terra Tech, upon
demand.

 

1.9 No Further Ownership Rights in OneQor Common Stock.

 

All Acquisition Shares issued or issuable upon the surrender of Certificates and
conversion of the OneQor Post-Closing Convertible SAFEs in accordance with the
terms hereof shall be deemed to have been paid or payable in full satisfaction
of all rights pertaining to the Shares formerly represented by such Certificate
and the OneQor Post-Closing Convertible SAFEs, and from and after the Effective
Time, there shall be no further registration of transfers of Shares on the stock
transfer books of the Surviving Corporation. If, after the Effective Time,
Certificates are presented to the Surviving Corporation, they shall be cancelled
and exchanged for the Acquisition Shares provided for, and in accordance with
the procedures set forth, in this Article I and elsewhere in this Agreement.

 



 7

  



 

1.10 Adjustments.

 

Without limiting the other provisions of this Agreement, if at any time during
the period between the date of this Agreement and the Effective Time, any change
in the outstanding shares of capital stock of OneQor shall occur, including by
reason of any reclassification, recapitalization, stock split (including reverse
stock split) or combination, exchange or readjustment of shares, or any stock
dividend or distribution paid in stock, the Acquisition Shares and any other
amounts payable pursuant to this Agreement shall be appropriately adjusted to
reflect such change.

 

1.11 Withholding Rights.

 

Each of the Exchange Agent, Terra Tech, Merger Sub and the Surviving
Corporation, and any of their respective Affiliates, as applicable, shall be
entitled to deduct and withhold, or direct any other Person to deduct and
withhold on their behalf, from any consideration payable or amounts otherwise
payable or deliverable to any Shareholder, SAFE 1 Holder, OneQor Post-Closing
SAFE Holder and any other Person under this Agreement such amounts as are
required or reasonably believed to be required to be deducted and withheld from
such amounts under any provision of any Law in respect of Taxes. To the extent
any such amounts are so deducted and withheld, such amounts shall be treated for
all purposes under this Agreement as having been paid to the Person in respect
of which such deduction and withholding was made.

 

1.12 Consideration Spreadsheet.

 

(a) At least three (3) Business Days before the Closing, OneQor shall prepare
and deliver to Terra Tech a spreadsheet (the “Consideration Spreadsheet”),
certified by the Chief Executive Officer of OneQor, which shall set forth, as of
the Closing Date and immediately prior to the Effective Date, (i) the names and
addresses or such contact information possessed by OneQor of all Shareholders
and the number of shares of OneQor Common Stock held by such Persons, (ii) the
names and addresses or such contact information possessed by OneQor of all SAFE
1 Holders and the number of SAFE securities held by such Persons, (iii) the
names and addresses or such contact information possessed by OneQor of all
OneQor Post-Closing SAFE Holders and the number of OneQor Post-Closing
Convertible SAFEs held by such Persons, and (iv) in the case of the Shareholders
and the SAFE 1 Holders, detailed calculations of the number of Acquisition
Shares to be issued to such Persons in the Merger.

 

(b) The parties agree that Terra Tech and Merger Sub shall be entitled to rely
on the Consideration Spreadsheet in making payments under Article I and Terra
Tech and Merger Sub shall not be responsible for the calculations or the
determinations regarding such calculations in such Consideration Spreadsheet.

 



 8

  



 

1.13 Securities Laws.

 

(a) The Acquisition Shares may only be disposed of in compliance with state and
federal securities laws.

 

(b) The Shareholders, the SAFE 1 Holders and the OneQor Post-Closing SAFE
Holders agree to the imprinting, so long as is required by this Section 1.13(b),
of a legend on any of the Acquisition Shares in the following form:

 



 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 



 

1.14 Directors and Officers.

 

On or prior to the Closing Date, Terra Tech shall cause the appointment of the
individuals set forth on Schedule II as directors and officers of Terra Tech,
and shall cause the concurrent resignation of the officers of Terra Tech as set
forth on Schedule III.

 

1.15 Promissory Notes

 

At Closing, Terra Tech shall assume that certain promissory note between OneQor
and Matt Morgan dated October 29, 2019 and that certain promissory note between
OneQor and Larry Martin dated October 29, 2019 on the same terms and conditions
(collectively, the “Promissory Notes”).

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF ONEQOR AND THE MAJOR SHAREHOLDERS

 

Except as set forth in the Disclosure Schedule regarding OneQor attached hereto
(the “OneQor Disclosure Schedule”), OneQor and each of the Major Shareholders,
jointly and severally, represent and warrant to Terra Tech (it being understood
that each representation and warranty contained in this Article II is subject
to: (a) the exceptions and disclosures set forth in the part or subpart of the
OneQor Disclosure Schedule corresponding to the particular Section or subsection
in this Article II in which such representation and warranty appears; (b) any
exceptions or disclosures explicitly cross-referenced in such part or subpart of
the OneQor Disclosure Schedule by reference to another part or subpart of the
OneQor Disclosure Schedule; and (c) any exception or disclosure set forth in any
other part or subpart of the OneQor Disclosure Schedule to the extent it is
reasonably apparent from the wording of such exception or disclosure that such
exception or disclosure qualifies such representation and warranty) as follows:

 



 9

  



 

2.1 Organization and Qualification.

 

OneQor is duly incorporated, validly existing and in good standing under the
laws of Delaware, has all requisite corporate authority and power, and all
Governmental Authorizations necessary to carry on its business as presently
conducted in all material respects and to own, hold and operate its properties
and assets as now owned, held and operated by it in all material respects.
OneQor is duly qualified or licensed to do business and in good standing in each
jurisdiction wherein the nature of its business or ownership or leasing of its
properties requires such qualification or licensing, except where the failure to
be so qualified or licensed would not have a Material Adverse Effect. Set forth
on Section 2.1 of the OneQor Disclosure Schedule is a list of those
jurisdictions in which OneQor presently conducts its business, owns, holds and
operates its properties and assets.

 

2.2 Subsidiaries.

 

(a) Except as set forth on Section 2.2(a) of the OneQor Disclosure Schedule,
OneQor does not own directly or indirectly, any equity interest in any
corporation, partnership, joint venture or other entity and is not party to any
agreement to acquire such an equity interest.

 

(b) Each subsidiary of OneQor is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as the case may be, and is duly
qualified or licensed to conduct business, and is in good standing, in each
jurisdiction set forth on Section 2.2(b) of the OneQor Disclosure Schedule,
which is a complete list of all such jurisdictions, wherein the nature of its
business or ownership or leasing of its properties requires such qualification
or licensing, except where the failure to be so qualified or licensed would not
have a Material Adverse Effect.

 

(c) Each subsidiary of OneQor has all requisite power and authority to carry on
the businesses presently conducted and to own and use the properties owned and
used by it. OneQor has made available to Terra Tech true, complete and correct
copies of the certificate of incorporation, certificate of formation, limited
liability company agreement, bylaws and all other organizational documents of
each subsidiary, as applicable, each as amended to date. No subsidiary of OneQor
is in default under or in violation of any provision of its organizational
documents.

 

(d) Except as set forth on Section 2.2(d) of the OneQor Disclosure Schedule, all
of the issued and outstanding shares of capital stock of, limited liability
interests or other equity interests in, each subsidiary of OneQor are (i) duly
authorized, validly issued, fully paid, and non-assessable; (ii) owned, directly
or indirectly, by OneQor free and clear of all Liens; and (iii) free of any
restriction, including, without limitation, any restriction which prevents the
payment of dividends to OneQor or any other subsidiary of OneQor, or which
otherwise restricts the right to vote, sell or otherwise dispose of such capital
stock, limited liability interests or other ownership interest. There are no
outstanding or authorized options, warrants, equity securities, calls, rights,
commitments or agreements of any character to which OneQor or its subsidiaries
is a party or which are binding on any of them providing for the issuance,
disposition or acquisition of any capital stock, limited liability interest or
other equity interest of any subsidiary of OneQor. There are no voting trusts,
proxies or other agreements or understandings with respect to the voting of any
capital stock, limited liability interests or other equity interest of any
subsidiary of OneQor.

 



 10

  



 

2.3 Articles of Incorporation and Bylaws.

 

The copies of the Articles of Incorporation and Bylaws of OneQor, including any
amendments through the date of this Agreement (collectively, the “OneQor
Organizational Documents”), that have been delivered to Terra Tech prior to the
execution of this Agreement are true and complete. OneQor is not in violation or
breach of any provision of the OneQor Organizational Documents.

 

2.4 Authorization and Validity of this Agreement.

 

(a) The execution, delivery and performance of this Agreement and each of the
Transaction Agreements to which OneQor is a party have been duly authorized by
all requisite corporate action on the part of OneQor and, subject to, in the
case of the consummation of the Merger, adoption of this Agreement by the
affirmative vote or consent of Shareholders representing a majority of the
outstanding Shares (“Requisite OneQor Vote”), to consummate the transactions
contemplated hereby and thereby. No other corporate proceedings on the part of
OneQor are necessary to authorize the execution, delivery and performance of
this Agreement or to consummate the Merger and the other transactions
contemplated hereby and thereby, subject only, in the case of consummation of
the Merger, to the receipt of the Requisite OneQor Vote. The Requisite OneQor
Vote is the only vote or consent of the holders of any class or series of
OneQor’s capital stock required to approve and adopt this Agreement and the
Transaction Agreements, approve the Merger and consummate the Merger and the
other transactions contemplated hereby and thereby.

 

(b) This Agreement and, upon execution and delivery thereof, each of the
Transaction Agreements to which OneQor is a party (assuming due authorization,
execution and delivery by the other Parties thereto) will constitute the legal,
valid and binding obligation of OneQor, enforceable against OneQor in accordance
with their terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting the enforcement of creditors’ rights
generally and by general principles of equity regardless of whether such
enforceability is considered in a proceeding in law or equity.

 

(c) The OneQor Board, by resolutions duly adopted by unanimous vote at a meeting
of all directors of OneQor duly called and held and, as of the hereof, not
subsequently rescinded or modified in any way, has, as of the date hereof (i)
determined that this Agreement and the transactions contemplated hereby,
including the Merger, are fair to, and in the best interests of, the
Shareholders, (ii) approved and declared advisable the “agreement of merger” (as
such term is used in Section 251 of the DGCL) contained in this Agreement and
the transactions contemplated by this Agreement, including the Merger, in
accordance with the DGCL, (iii) directed that the “agreement of merger”
contained in this Agreement be submitted to the Shareholders for adoption, and
(iv) resolved to recommend that the Shareholders adopt the “agreement of merger”
set forth in this Agreement (collectively, the “OneQor Board Recommendation”)
and directed that such matter be submitted for consideration of the
Shareholders.

 



 11

  



 

(d) There is no pending Proceeding, and, to OneQor’s Knowledge, no Person has
threatened to commence any Proceeding that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
the Merger or OneQor’s ability to comply with or perform its obligations and
covenants under the Transaction Agreements, and, to the Knowledge of OneQor, no
event has occurred, and no claim, dispute or other condition or circumstance
exists, that might directly or indirectly give rise to or serve as a basis for
the commencement of any such Proceeding.

 

(e) OneQor does not have in effect any stockholder rights plan or “poison pill”
or other similar anti-takeover instrument or device. No restrictions on
“business combinations”, any “moratorium,” “supermajority”, “fair price”
statute, “control share acquisition,” “affiliate transaction” and any other
takeover, anti-takeover or similar Law (collectively, “Anti-Takeover Law”) in
effect on the date hereof that will, as of the Closing, apply to this Agreement,
the Transaction Agreements, the Merger or the transactions contemplated by this
Agreement.

 

2.5 Non-Contravention; Consents.

 

The execution and delivery of this Agreement and the other Transaction
Agreements, and the consummation of the Merger by OneQor will not, directly or
indirectly (with or without notice or lapse of time):

 

(a) contravene, conflict with or result in a violation of (i) the OneQor
Organizational Documents, or (ii) any resolution adopted by the OneQor Board or
any committee thereof or the stockholders of OneQor;

 

(b) contravene, conflict with or result in a violation of, or give any
Governmental Body the right to challenge the Merger or any of the transactions
contemplated by the Transaction Agreements or to exercise any remedy or obtain
any relief under, any legal requirement or any Order to which OneQor or any
assets owned or used by it are subject;

 

(c) to OneQor’s Knowledge, cause any assets owned or used by OneQor to be
reassessed or revalued by any taxing authority or other Governmental Body;

 

(d) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by OneQor or that otherwise relates to OneQor’s business or to any of the
assets owned or used by OneQor, where such contraventions, conflict, violation,
revocation, withdrawal, suspension, cancellation, termination or modification
would have a Material Adverse Effect on OneQor;

 



 12

  



 

(e) contravene, conflict with or result in a violation or breach of, or default
under, any Material Contract to which OneQor is a party;

 

(f) except as set forth on Section 2.5(f) of the OneQor Disclosure Schedule,
give any Person the right to any payment by OneQor or give rise to any
acceleration or change in the award, grant, vesting or determination of options,
warrants, rights, severance payments or other contingent obligations of any
nature whatsoever of OneQor in favor of any Person; or

 

(g) result in the imposition or creation of any Lien upon or with respect to any
asset owned or used by OneQor.

 

Subject to the accuracy of Terra Tech’s representations and warranties set forth
in Article III, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Body is required to
be made or obtained under applicable Law in connection with the execution and
delivery of this Agreement or any of the Transaction Agreements to which OneQor
is a party or the consummation of the transactions contemplated hereby.

 

2.6 Capitalization and Related Matters.

 

(a) Capitalization. As of the date of this Agreement, OneQor has issued and
outstanding 969,187 shares of OneQor Common Stock. Except as set forth in the
preceding sentence and as set forth on Section 2.6(a) of the OneQor Disclosure
Schedule, no other class of capital stock or other security of OneQor is
authorized, issued, reserved for issuance or outstanding. Each of the Existing
Shares has been duly authorized, validly issued and is fully paid and
nonassessable, and are held of record and beneficially by the holders set forth
on Schedule I hereto free and clear of all Liens. All of the Existing Shares
were issued in compliance with applicable federal and state securities laws.
None of the Existing Shares were issued in violation of any agreement,
arrangement or commitment to which the Shareholders or OneQor is a party or is
subject to or in violation of any preemptive or similar rights of any Person.
The SAFE Shares will, upon issuance on the terms and conditions specified in the
instruments pursuant to which they are issuable, be duly authorized, validly
issued, fully paid and nonassessable. Upon issuance on the terms and conditions
specified in the instruments pursuant to which they are issuable, all of the
SAFE Shares will be issued in compliance with applicable federal and state
securities laws and none of the SAFE Shares will be issued in violation of any
agreement, arrangement or commitment to which the Shareholders, SAFE 1 Holders
or OneQor is a party or is subject to or in violation of any preemptive or
similar rights of any Person. Upon issuance on the terms and conditions
specified in the instruments pursuant to which they are issuable, all of the
shares of Terra Tech Common Stock issued upon conversion of the OneQor
Post-Closing Convertible SAFEs will be issued in compliance with applicable
federal and state securities laws and none of such shares of Terra Tech Common
Stock will be issued in violation of any agreement, arrangement or commitment to
which the Shareholders, OneQor Post-Closing SAFE Holders or OneQor is a party or
is subject to or in violation of any preemptive or similar rights of any Person.

 



 13

  



 

(b) No Redemption Requirements. Except as set forth on Section 2.6(b) of the
OneQor Disclosure Schedule, there are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which OneQor is obligated to issue, deliver or sell, or cause to be
issued, delivered or sold, any shares of capital stock or other securities of
OneQor. Except as set forth on Section 2.6(b) of the OneQor Disclosure Schedule,
there are no outstanding voting trust agreements or other contracts, agreements,
arrangements, commitments or other rights of any character obligating OneQor to
issue, sell, redeem or repurchase any of its securities, and there is no
outstanding security of any kind convertible into or exchangeable for the
Shares.

 

(c) The Existing Shares are not as of the date hereof, and the Shares will not
be as of the Closing, subject to any preemptive or subscription right. There are
no declared or accrued unpaid dividends with respect to any of the Shares.
Except as set forth on Section 2.6(c) of the OneQor Disclosure Schedule, there
are no agreements, written or oral, between OneQor and any of its stockholders
or among any stockholders relating to the acquisition (including without
limitation rights of first refusal or preemptive rights), or disposition, or
registration under the Securities Act or voting of the capital stock of OneQor.

 

2.7 Compliance with Laws and Other Instruments.

 

(a) Except as set forth on Section 2.7(a) of the OneQor Disclosure Schedule,
since November 18, 2018, OneQor and each of its subsidiaries has been in
compliance with all Laws applicable to OneQor, its subsidiaries and their
respective businesses and activities and with all Orders to which OneQor or its
subsidiaries are subject, in each case, except for such noncompliance as would
not, individually or in the aggregate, have a Material Adverse Effect. Except as
would not. individually or in the aggregate, have a Material Adverse Effect,
neither OneQor nor any of its subsidiaries has received, since November 18,
2018, any written notice from any Governmental Body regarding any violation of,
or failure to comply with, any Law. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) to the Knowledge of OneQor, (A)
since November 18, 2018, there has been no investigation by any Governmental
Body with respect to OneQor or any of its subsidiaries and (B) no such
investigation is pending, nor (ii) has any Governmental Body indicated to OneQor
or any of its subsidiaries in writing an intention to conduct any such
investigation. None of OneQor or any of its subsidiaries is, or since November
18, 2018 has been, suspended or debarred from doing business with any
Governmental Body, or declared non-responsible or ineligible for contracting
with or for any Governmental Body, or to the Knowledge of OneQor, proposed by a
Governmental Body for debarment.

 

(b) To the Knowledge of OneQor, none of OneQor, its subsidiaries, any director,
officer, employee or agent of OneQor or any of its subsidiaries, in each case,
acting on behalf or at the direction of OneQor or any of its subsidiaries, has
since November 18, 2018, (i) used any funds of OneQor or any of its subsidiaries
for unlawful contributions, unlawful gifts, unlawful entertainment or other
unlawful expenses relating to political activity, or (ii) made any unlawful
payment to foreign or domestic governmental officials or employees or to foreign
or domestic political parties or campaigns from funds of OneQor or any of its
subsidiaries.

  



 14

  



 

2.8 [Intentionally Omitted]

 

2.9 No Brokers or Finders.

 

None of OneQor nor any its Representatives has agreed to pay any investment
banking, brokerage, finder’s or similar fee or commission in connection with
this Agreement, the Transaction Agreements or the transactions contemplated
hereby or thereby.

 

2.10 Title to and Condition of Properties.

 

OneQor and each of its subsidiaries has good, valid and marketable title to all
of its properties and assets reflected as owned in its books and records, free
and clear of all Liens except for (i) any lien for current Taxes not yet due and
payable, and (ii) Liens described in Section 2.10 of the OneQor Disclosure
Schedule. OneQor owns or holds under valid leases or other rights to use all
real property, plants, machinery, equipment and other assets currently owned or
leased by OneQor that is sufficient for the conduct of its business as presently
conducted.

 

2.11 Absence of Undisclosed Liabilities.

 

(a) Neither OneQor nor any subsidiary of OneQor has any liabilities or
obligations, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise, that are required to be
included on a balance sheet of OneQor prepared in accordance with GAAP or the
notes thereto, except for liabilities and obligations (i) set forth in the
OneQor Financial Statements including the notes thereto, (ii) that have been
incurred since the Balance Sheet Date in the Ordinary Course of Business and
which are not, individually or in the aggregate, material in amount, (iii)
contemplated by this Agreement or incurred in connection with the transactions
contemplated in this Agreement, or (iv) set forth on Section 2.11(a) of the
OneQor Disclosure Schedule. The books and records of OneQor fairly present in
all material respects the financial condition, assets and liabilities of OneQor,
as applicable, taken as a whole, as of the dates and periods indicated, and were
prepared in accordance with GAAP (except as otherwise indicated therein or in
the notes thereto). The books and records contain accurate and complete records
of all meetings, in all material respects. OneQor has provided true, correct and
complete copies of such minute books, stock certificate books and registers to
Terra Tech.

 

(b) Except for the Promissory Notes, the SAFE securities and the OneQor
Post-Closing Convertible SAFEs, OneQor has no Indebtedness.

 

2.12 Absence of Certain Changes.

 

Except as set forth on Section 2.12 of the OneQor Disclosure Schedule, OneQor
has not, since the Balance Sheet Date:

 

(a) Adverse Changes. Suffered any material adverse change in its business,
assets, liabilities, operations, and, to the Knowledge of OneQor, no event has
occurred that is reasonably expected to have a Material Adverse Effect on its
business, assets, liabilities or operations;

 

(b) Organizational Documents. Amended any of its Organizational Documents;

 



 15

  



 

(c) Loans. Made any loans (or forgave any loans), advances or capital
contributions to any Person;

 

(d) Compensation and Bonuses. Made any payments of any bonuses or compensation
other than regular salary payments, or increase in the salaries, or payment on
any of its indebtedness, to any of its shareholders, directors, officers,
employees, independent contractors or consultants or entry into by it of any
employment, severance, or similar contract with any director, officer, or
employee, independent contractor or consultant;

 

(e) Employment. Adopted, modified or terminated any of the following: (i)
employment, severance, retention or other agreement with any current or former
employee, officer or director, (ii) benefit plan, or (iii) collective bargaining
or other agreement with a union, in each case whether written or oral;

 

(f) Affiliate Transactions. Entered into any transaction with any of its
Shareholders, SAFE 1 Holders, OneQor Post-Closing SAFE Holders, directors,
officers and employees;

 

(g) Business. Entered into a new line of business or abandoned or discontinued
any of the existing lines of business;

 

(h) Liens. Created or permitted to exist any Lien on any of its properties or
assets other than Permitted Liens;

 

(i) Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its equity
securities, or altered the term of any of its outstanding securities or made any
change in its outstanding shares of capital stock or its capitalization, whether
by reason of reclassification, recapitalization, stock split, combination,
exchange or readjustment of shares, stock dividend or otherwise; changed its
authorized or issued capital stock; granted any stock option or right to
purchase shares of its capital stock; issued any security convertible into any
of its capital stock; granted any registration rights with respect to shares of
its capital stock; purchased, redeemed, retired, or otherwise acquired any
shares of its capital stock;

 

(j) Dividends. Declared, set aside, made or paid any dividend or other
distribution on or in respect of any of its capital stock or redeemed, purchased
or acquired any of its capital stock;

 

(k) Material Contracts. (i) Terminated or modified any of its Material Contracts
except for termination upon expiration in accordance with the terms of such
agreements, a description of which is included on Section 2.12 of the OneQor
Disclosure Schedule or (ii) entered into any contract that would constitute a
Material Contract;

 

(l) Claims. Released, waived or cancelled any claims or rights relating to or
affecting OneQor in excess of $10,000 in the aggregate or instituted or settled
any Proceeding involving in excess of $10,000 in the aggregate;

 



 16

  



 

(m) Discharged Liabilities. Paid, discharged, cancelled, waived or satisfied any
claim, obligation or liability in excess of $10,000 in the aggregate;

 

(n) Indebtedness. Created, incurred, assumed or otherwise become liable for any
Indebtedness involving a commitment in excess of $10,000 in the aggregate;

 

(o) Guarantees. Guaranteed or endorsed in any amount any obligation of any
Person;

 

(p) Assets. (i) Transferred, assigned, sold or otherwise disposed of any of the
assets shown or reflected in the Balance Sheet or cancelled any debts or
entitlements or (ii) purchased, leased or otherwise acquired the right to own,
use or lease any property or assets, except for purchases of inventory or
supplies in the Ordinary Course of Business consistent with past practice;

 

(q) Intellectual Property. Transferred, assigned or granted any license or
sublicense or any rights under or with respect to any Intellectual Property
other than for commercial off the shelf software that is made available for a
total cost of less than $10,000 (per year if paid on a reoccurring basis) or
pursuant to customer agreements entered into in the Ordinary Course of Business;

 

(r) Damage. Damaged, destroyed or lost (whether or not covered by insurance) any
of its material assets or property, other than normal wear and tear in the
Ordinary Course of Business;

 

(s) Acquisitions. Acquired the capital stock or other securities or any equity
interest in, or substantially all of the assets of, any other Person;

 

(t) Accounting. Material changes to its method of accounting or the accounting
principles or practices utilized in the preparation of its financial statements,
other than as required by Law or GAAP;

 

(u) Cash Management. Material changes in its cash management practices and its
policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectable accounts, accrual of
accounts receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;

 

(v) Capital Expenditures. Made any capital expenditures in excess of $25,000
individually or $50,000 in the aggregate;

 

(w) Bankruptcy. Adopted any plan of merger, consolidated, reorganized,
liquidated or dissolved or filed a petition in bankruptcy under any provisions
of federal or state bankruptcy Law or consented to the filing of any bankruptcy
petition against it under any similar Law;

 



 17

  



 

(x) Taxes. Changed in any income or other material tax election or method of tax
accounting, filed any amended income or other material Tax Return, consented to
any waiver or extension of any applicable statute of limitations with respect to
income or other material Taxes, or had any settlement or final determination of
any income or other material tax audit, claim, investigation, litigation or
other proceeding or assessment;

 

(y) Customers. Lost any customer relationship which would have a Material
Adverse Effect; or

 

(z) Agreements. Entered into any agreement, or otherwise obligated itself in
writing, to do any of the foregoing.

 

2.13 Material Contracts.

 

OneQor has delivered to Terra Tech, prior to the date of this Agreement, true,
correct and complete copies of each of its Material Contracts. Each Material
Contract is set forth on Section 2.13 of the OneQor Disclosure Schedule. The
Material Contracts of OneQor are valid and binding agreements of OneQor, as
applicable, and are in full force and effect and are enforceable in accordance
with their terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws affecting the enforcement of creditors rights
generally. OneQor is not in breach or default of any of its Material Contracts
and, to the Knowledge of OneQor, no other party to any of its Material Contracts
is in breach or default thereof. No event has occurred or circumstance has
existed that (with or without notice or lapse of time) would (a) contravene,
conflict with or result in a violation or breach of, or become a default or
event of default under, any provision of any of its Material Contracts or (b)
permit OneQor or any other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any of its Material Contracts. OneQor has not received any
notice in writing and to the Knowledge of OneQor is not aware of any threatened
cancellation, revocation or termination of any Material Contract, and to the
Knowledge of OneQor, there are no renegotiations of, or attempts to renegotiate,
any Material Contract.

 

2.14 Taxes.

 

(a) OneQor has timely filed all income and other material Tax Returns required
to have been filed by it, and all such Tax Returns are accurate and complete in
all material respects. All income and other material Taxes due and owing by
OneQor on or before the date hereof (whether or not shown on any Tax Return)
have been timely and fully paid.

 

(b) There is no pending audit, examination, investigation, dispute, proceeding
or claim with respect to any Taxes of or Tax Return filed by OneQor, nor is any
such claim or dispute pending or contemplated to the Knowledge of OneQor.

 

(c) OneQor (i) is not a party to any agreement or arrangement concerning
allocation, sharing or indemnity with respect to Tax, other than a commercial
agreement entered into in the Ordinary Course of Business, the material purposes
of which does not relate to Tax (a “Tax Sharing Agreement”), (ii) has not been a
member of any group filing income Tax Return on a consolidated, combined,
unitary or similar basis and (iii) does not have any liability for Taxes for any
Person under Treasury Regulations Section 1.1502-6 (or any similar provision of
provincial, local or foreign law) as a transferee or successor, under a Tax
Sharing Agreement or otherwise.

 



 18

  



 

(d) OneQor has not been a United States real property holding corporation within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.

 

(e) Neither Terra Tech nor OneQor will be required to include any material item
of income in, or exclude any material item of deduction from, taxable income for
any Tax period (or portion thereof) ending after the Closing Date as a result of
any: (i) change in method of accounting for Tax purposes; (ii) use of an
improper method of accounting for a Tax period ending on or prior to the Closing
Date; (iii) “closing agreement” as described in Section 7121 of the Code (or any
similar provision of state, local or foreign Law) executed on or prior to the
Closing Date; (iv) installment sale or open transaction disposition made on or
prior to the Closing Date; (v) prepaid amount received or deferred revenue
accrued on or prior to the Closing Date; or (vi) election under Section 108(i)
of the Code (or any similar provision of state, local or foreign Law) made on or
prior to the Closing Date.

 

(f) OneQor has not distributed stock of another Person, or had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Section 355 of the Code or Section 361 of
the Code (or any similar provisions of state, local or foreign Law).

 

(g) Neither OneQor nor any of its subsidiaries has participated in or been a
party to a transaction that, as of the date of this Agreement, constitutes a
“listed transaction” that is required to be reported to the IRS pursuant to
Section 6011 of the Code and applicable Treasury Regulations thereunder.

 

2.15 [Intentionally Omitted].

 

2.16 Insurance Coverage.

 

Section 2.16 of the OneQor Disclosure Schedule is a correct and complete list,
by type, carrier, policy number, self-insured retention, policy period, coverage
amount and expiration date, of all insurance coverage carried by OneQor,
indicating, with respect to each such policy, whether it is occurrence based or
claims made. No claims have been made under any of the policies listed on
Section 2.16 of the OneQor Disclosure Schedule since November 18, 2018. All
premiums which are due and payable with respect thereto have been timely paid.
OneQor has not received written notice of cancellation or non-renewal of any
such policy or binder. All such insurance policies are in full force and effect
and sufficient for compliance with all Laws and contracts to which OneQor is a
party or by which it is bound. None of such insurance policies will in any way
be affected by, or terminate or lapse by reason of, the execution and delivery
of this Agreement. OneQor has not been refused any insurance with respect to its
assets or operations, nor has coverage ever been limited by any insurance
carrier to which OneQor has applied for any insurance policy or with which
OneQor has carried an insurance policy. OneQor has complied in all material
respects with the provisions of each insurance policy under which it is insured.
No insurer under any insurance policy under which OneQor is insured has
canceled, indicated any intent to do so or to not renew any such policy, or
indicated an intent to increase premiums nor, to the Knowledge of OneQor, is
there any basis of any such action. There are no claims related to the business
of OneQor (i) as to which OneQor has Knowledge and have not been reported to the
insurer or (ii) pending under any such insurance policies as to which coverage
has been questioned in writing, denied or disputed or in respect of which there
is an outstanding reservation of rights. OneQor’s insurance policies are of the
type and in the amounts customarily carried by Persons conducting a business
similar to OneQor and are sufficient for compliance with all applicable Laws and
Material Contracts to which OneQor is a party or by which it is bound.

 



 19

  



 

2.17 Litigation; Orders.

 

There is no Proceeding pending or, to the Knowledge of OneQor, threatened
against or affecting OneQor or any of its subsidiaries, properties, assets,
business or employees. OneQor is not subject to any currently effective
judgment, Order, or decree of any court or Governmental Body.

 

2.18 Licenses.

 

Except as set forth on Section 2.18 of the OneQor Disclosure Schedule, OneQor is
not presently required to possess, and does not presently possess, any
Governmental Authorizations.

 

2.19 Bank Accounts and Safe Deposit Boxes.

 

Section 2.19 of the OneQor Disclosure Schedule discloses the title and number of
each bank or other deposit or financial account, and each lock box and safety
deposit box used by OneQor, the financial institution at which that account or
box is maintained and the names of the persons authorized to draw against the
account or otherwise have access to the account or box, as the case may be.

 

2.20 Employee Benefits.

 

(a) Neither OneQor nor any of its subsidiaries has ever and does not presently
sponsor, maintain, contribute to, or have any liability with respect to, any
“employee benefit plan” (as such term is defined in Section 3(3) of ERISA,
whether or not subject to ERISA). Neither OneQor nor any of its subsidiaries has
a commitment, whether formal or informal and whether legally binding or not, to
create any additional plan, arrangement or practice similar to the Approved
Plans.

 

(b) Each contract, arrangement, or plan to which OneQor is a party that is a
“nonqualified deferred compensation plan” (as defined for purposes of Code
Section 409A(d)(1)) complies with and has been maintained in accordance with the
requirements of Code Section 409A(a)(2), (3), and (4) and the applicable
guidance issued thereunder in all respects and no amount under any such 409A
contract, arrangement or plan is or has been subject to the interest and
additional Tax set forth under Section 409A(a)(1)(B) of the Code. OneQor does
not have any actual or potential obligation to reimburse or otherwise “gross-up”
any Person for the interest or additional Tax set forth under Section
409A(a)(1)(B) or Section 4999 of the Code.

 



 20

  



 

(c) Section 2.20(c) of the OneQor Disclosure Schedule lists as of the date
hereof each OneQor Benefit Plan that provides health benefits after retirement
or other termination of employment, other than (i) as required by Law, (ii)
coverage or benefits the full cost of which is borne by the employee or former
employee (or any beneficiary of the employee or former employee), or (iii)
coverage or benefits provided through the end of the month in which the
retirement or other termination of employment occurs.

 

(d) Except as would not have a Material Adverse Effect, each individual who
renders services to OneQor or its subsidiaries who is classified by OneQor or
its subsidiaries, as applicable, as having the status of an independent
contractor or other non-employee status for any purpose (including for purposes
of taxation and tax reporting and under OneQor Benefit Plans) is properly so
characterized.

 

2.21 Employee Matters.

 

(a) No former or current employee of OneQor is a party to, or is otherwise bound
by, any agreement or arrangement (including, without limitation, any
confidentiality, non-competition or proprietary rights agreement) that in any
way adversely affects, or will affect (i) the performance of his, her or its
duties to OneQor, or (ii) the ability of OneQor to conduct its business.

 

(b) Except as set forth on Section 2.21(b) of the OneQor Disclosure Schedule,
OneQor’s contracts of employment or engagement with its employees, directors,
officers, consultants, independent contractors, representatives or agents may be
terminated at-will on less than 30 days’ notice and do not require the payment
of any severance or termination pay in connection with any such termination.

 

(c) As of the date hereof and as of the Closing Date, OneQor (i) has paid in
full or accrued in full all compensation, including, without limitation, wages,
commissions, bonuses and accrued vacation or other paid time off, payable to
employees and directors of OneQor for services performed on or prior to the
applicable date; (ii) has paid or withheld or collected from its employees the
amount of all Taxes required to be withheld or collected therefrom and have paid
the same when due to the proper Governmental Body; and (iii) paid and
contributed all amounts, including payroll Taxes, required to be paid or
contributed in respect to the employment of any employee.

 

(d) At all times since November 18, 2018, OneQor has complied with all Laws
relating to employment or labor (including those relating to wages, hours,
classification of workers, vacation, discrimination, employment standards,
workers’ compensation, labor relations, plant closings and mass layoffs,
occupational health and safety, workers’ hazardous materials, workplace safety
and insurance, immigration, pay equity, equal opportunity, collective
bargaining, affirmative action, and the collection, remittance and payment (as
the case may be) of social security, employment insurance, statutory deductions
and withholdings, and other Taxes. There is no Proceeding pending, or to the
Knowledge of OneQor or the Shareholders, threatened, against OneQor by any
current or former employee or independent contractor of OneQor. There is no
labor strike, dispute, shutdown or stoppage pending or, to the Knowledge of
OneQor or the Shareholders, threatened against or affecting OneQor. OneQor has
taken all legally required steps to verify the identity and legal entitlement to
work of each of its employees in the U.S. No employee resident in the U.S. is
employed under a work visa.

 



 21

  



 

(e) OneQor is not, and has never been a party to, bound by, or negotiated any
collective bargaining agreement or other contract with a union, works council or
labor organization purporting to represent any employee of OneQor (collectively,
“Union”), and there is not, and has never been any Union representing or
purporting to represent any employee of OneQor. To OneQor’s Knowledge, no Union
or group of employees is seeking or has sought to organize employees for the
purpose of engaging in collective bargaining.

 

(f) Each contract or agreement between OneQor and any of its officers,
directors, employees or independent contractors (whether written or oral) is set
forth on Section 2.21(f) of the OneQor Disclosure Schedule.

 

(g) Each employee of OneQor is a party to OneQor’s standard form non-compete,
nondisclosure, confidentiality, and non-solicit agreement between such employee
and OneQor.

 

2.22 Environmental and Safety Matters.

 

Except as would not have a Material Adverse Effect:

 

(a) OneQor has at all times been and is in compliance with all Environmental
Laws and Orders applicable to OneQor, as applicable.

 

(b) There are no Proceedings pending or, to the Knowledge of OneQor, threatened
against OneQor alleging the violation of any Environmental Law or Environmental
Permit applicable to OneQor or alleging that OneQor is a potentially responsible
party for any environmental site contamination. Neither OneQor nor any of the
Shareholders are aware of, or has ever received notice of, any past or present
events, conditions, circumstances, activities, practices, incidents, actions or
plans which may interfere with or prevent continued compliance, or which may
give rise to any common law or legal liability, or otherwise form the basis of
any claim, action, suit, or proceeding based on or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling, or the emission, discharge, release or threatened release into the
environment, of any Hazardous Material.

 

(c) Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement shall impose any obligations to notify or obtain the consent
of any Governmental Body or third Persons under any Environmental Laws
applicable to OneQor.

 



 22

  



 

2.23 Money Laundering Laws.

 

The operations of OneQor are and have been conducted at all times in compliance
with applicable financial record-keeping and reporting requirements, and the
applicable anti-money laundering statutes of jurisdictions where OneQor conducts
business, the rules and regulations thereunder, and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
Governmental Body (collectively, the “Money Laundering Laws”) and no Proceeding
involving OneQor with respect to the Money Laundering Laws is pending or, to the
Knowledge of OneQor, threatened.

 

2.24 Financial Statements.

 

Complete copies of OneQor’s unaudited financial statements consisting of the
balance sheet of OneQor as at August 31, 2019 and the related profit and loss
statement and statement of cash flows for the period from January 1, 2019 to
August 31, 2019 (the “OneQor Financial Statements”) are included on Section 2.24
of the OneQor Disclosure Schedule. The OneQor Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period covered thereby. The OneQor Financial Statements are based on the books
and records of OneQor, and fairly present, in all material respects, the
financial condition of OneQor as of the respective dates they were prepared and
the results of the operations of OneQor for the periods indicated. The balance
sheet of OneQor as of August 31, 2019 is referred to herein as the “Balance
Sheet” and the date thereof as the “Balance Sheet Date”.

 

2.25 Intellectual Property.

 

(a) OneQor, collectively with its subsidiaries, owns, or has the right to use,
as currently being used by OneQor, all OneQor IP Rights, and with respect to
OneQor IP Rights that are owned by OneQor, has the right to bring actions for
the infringement of such OneQor IP Rights, in each case except for any failure
to own or have the right to use or bring actions that would not have a Material
Adverse Effect.

 

(b) Section 2.25(b) of the OneQor Disclosure Schedule is a correct and complete
list of all of Intellectual Property owned or purported to be owned by OneQor
and its subsidiaries (the “OneQor Intellectual Property”) that is subject to any
issuance, registration, application or other similar filing by, to or with any
Governmental Body or authorized private registrar in any jurisdiction
(collectively “Intellectual Property Registrations”), including registered
trademarks, domain names and registered copyrights, issued and reissued patents
and pending applications for any of the foregoing.

 

(c) OneQor owns, exclusively or jointly with other Persons, all right, title and
interest in and to the OneQor Intellectual Property, or has the valid and
enforceable right to use the Licensed Intellectual Property, free and clear of
Liens other than the Permitted Liens. Without limiting the generality of the
foregoing, OneQor has entered into binding written agreements with every current
and former employee, officer or director of OneQor that has developed any OneQor
Intellectual Property for or used by OneQor or any of its subsidiaries
(including, without limitation, any contributor), whereby such employees
(whether senior management or not), officers, or directors (A) assign to OneQor
any ownership interest and right that may have in such Intellectual Property;
and (B) acknowledge OneQor’s exclusive ownership of all Intellectual Property
developed by such employee, officer, or director, or with respect to any such
employee, such development was done within the scope of his or her employment
such that, subject to and in accordance with applicable Law, OneQor became the
exclusive owner of such Intellectual Property. OneQor is in full compliance with
all legal requirements applicable to the maintenance of OneQor’s Intellectual
Property Registrations and OneQor’s record ownership thereof.

 



 23

  



 

(d) The conduct of the business of OneQor as currently conducted does not
infringe, misappropriate or otherwise violate any Intellectual Property rights
of any other person, except for any such infringement, misappropriation or other
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(e) Neither OneQor nor any of its subsidiaries is the subject of any pending or,
to the Knowledge of OneQor, threatened claim that remains outstanding, and since
November 18, 2018, no claim has been brought in writing against OneQor or any of
its subsidiaries, alleging the conduct of the business by OneQor or any of its
subsidiaries infringes, misappropriates or otherwise violates any Intellectual
Property rights of any other person.

 

(f) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, since November 18, 2018, there have been no breaches of OneQor’s
security or other unauthorized access to the OneQor Software (as defined below)
or other information technology systems owned or controlled by OneQor, including
any information or data stored or contained therein (such information technology
systems collectively, “OneQor IT Systems”).

 

(g) The OneQor IT Systems are adequate in all material respects for their
intended use and for the conduct of the business of OneQor, as currently
conducted and as currently contemplated to be conducted, are in good working
condition (normal wear and tear excepted), in all material respects, and to the
Knowledge of OneQor, are free of all viruses, worms, Trojan horses and other
known contaminants and do not contain any bugs, errors or problems of a nature
that would materially disrupt or otherwise have a materially adverse impact on
their operation. There has not been any material malfunction or outage of the
OneQor IT Systems since November 18, 2018. OneQor has taken commercially
reasonable steps to protect and to direct its third-party service providers to
protect, the security and integrity of the OneQor IT Systems, including by
maintaining a written information security plan.

 

(h) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) no Software owned, or purported to be owned, by OneQor any
of its subsidiaries (“OneQor Software”) contains or is derived from, Public
Software, and (ii) since November 18, 2018, neither OneQor nor any of its
subsidiaries has (A) distributed Public Software in conjunction with any of
OneQor’s products or services or otherwise in the conduct of the business of
OneQor or any of its subsidiaries, or (B) used Public Software in the
development of a derivative work of any OneQor Intellectual Property distributed
to a third party. No OneQor Software, other than in the ordinary course of
business, is required to be (1) disclosed or distributed in source code form;
(2) licensed for the purpose of making derivative works; or (3) redistributable
at no charge, in each case, as a result of OneQor’s or any of its subsidiaries’
use, modification or distribution of Public Software.

 



 24

  



 

(i) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, each of OneQor’s and each of its subsidiaries’ collection, use,
retention, and dissemination of Personal Information (as defined below) complies
with, and does not violate (i) any contractual requirements (including with
respect to the Payment Card Industry Data Security Standards), (ii) any
applicable Laws, including Privacy and Security Laws or (iii) any privacy policy
of OneQor.

 

(j) Neither OneQor nor any of its subsidiaries has received any written notice
from any Governmental Body that it is under pending investigation or pending
audit by any Governmental Body for a violation, or otherwise with respect to any
actual or suspected violation, of any Privacy and Security Law, in each case,
that was received since November 18, 2018 or where such matter remains
unresolved as of the date hereof.

 

(k) To the Knowledge of OneQor, since November 18, 2018, there has been no
unauthorized use or disclosure of any Personal Information, owned, used, stored,
received, or controlled by or on behalf of OneQor or any of its subsidiaries,
including any unauthorized use or disclosure of Personal Information that would
constitute a breach for which notification to individuals or any Governmental
Body is required under any applicable Privacy and Security Laws.

 

(l) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, OneQor and each of its subsidiaries are in compliance with
applicable Laws, including HIPAA and the General Data Protection Regulation
(“GDPR”) and national laws complementing it, as well as its own policies and any
existing contractual commitments, relating to privacy, data protection, and the
collection and use of any information relating to an identified or identifiable
natural person (“Personal Information”) collected, used, or held for use by
OneQor or any of its subsidiaries. No Proceeding is pending or, to the Knowledge
of OneQor, threatened in writing against OneQor alleging a violation of any
person’s privacy or obligations or rights relating to Personal Information.
Without limiting the generality of the foregoing, OneQor has taken commercially
reasonable efforts to enter into business associate agreements with vendors and
customers in the ordinary course of business to the extent required by 45 C.F.R.
§§ 164.502(e) and 164.504(e) and the GDPR. OneQor and each of its subsidiaries
has taken commercially reasonable measures designed to ensure that all third
parties acting on their behalf, including without limitation subcontractor
business associates, have complied with their contractual obligations.

 

2.26 Real Property.

 

(a) OneQor does not own any real property.

 



 25

  



 

(b) Section 2.26(b) of the OneQor Disclosure Schedule sets forth a true,
accurate and complete list of each lease or similar agreement (“OneQor Real
Property Lease”) under which OneQor is a lessee of, or holds or operates, any
real property owned by any third Person (the “OneQor Leased Real Property”).
OneQor has made available to Terra Tech true and complete copies of all OneQor
Real Property Leases, including any amendments thereto, and there has not been
any sublease or assignment of such OneQor Real Property Lease entered into by
OneQor. Each OneQor Real Property Lease is valid, binding and in full force and
effect, and neither OneQor nor, to OneQor’s Knowledge, any other party thereto
is in breach or default thereunder and no event has occurred which, with notice
or the lapse of time, or both, would constitute a breach or default or permit
termination, modification or acceleration thereunder. OneQor has a valid
leasehold interest in all OneQor Leased Real Property, free and clear of all
Liens other than Permitted Liens. OneQor is not aware of any impediment to its
right to quiet enjoyment of each of the OneQor Leased Real Properties for the
full term of the applicable OneQor Real Property Lease (and any renewal
option(s) contained therein). Except for Permitted Liens, there are no
agreements or other documents governing or affecting the occupancy or tenancy of
any of the OneQor Leased Real Property by any Person other than OneQor. OneQor
has not received any notice (or been served with legal process to the effect)
that the whole nor any part of any OneQor Leased Real Property is subject to any
pending suit for condemnation or other taking by any Governmental Body, and, the
OneQor’s Knowledge, no such condemnation or other taking is threatened. The
current use, occupancy and operation of the premises leased pursuant to the
OneQor Real Property Leases by OneQor is (i) in compliance with all Laws
affecting such leased premises (including, without limitation, zoning, use,
occupancy, building, ordinance and other applicable Laws), and (ii) in
compliance with and permitted by the OneQor Real Property Leases.

 

(c) The OneQor Leased Real Property constitutes all of the real property that is
used in the business of OneQor or occupied by OneQor in connection with the
conduct of the business of OneQor. All of the buildings and material structures
and improvements located on any of the OneQor Leased Real Property are in
adequate condition, subject to normal wear and tear, and free of any significant
defects.

 

2.27 Accounts Receivable, Accounts Payable and Loans.

 

(a) The accounts receivable reflected on the Balance Sheet, the unbilled
accounts receivable and the accounts receivable arising after the dates thereof
(i) have arisen from bona fide transactions entered into by OneQor involving the
sale of goods or the rendering of services in the Ordinary Course of Business
consistent with past practice; (ii) constituted, or to the extent remaining
outstanding as of the date hereof, constitute only valid, undisputed claims of
OneQor not subject to claims of set-off or other defenses or counterclaims other
than normal cash discounts accrued in the Ordinary Course of Business consistent
with past practice; and (iii) was previously collected in full, or to the extent
remaining outstanding as of the date hereof, are collectible in full within
ninety (90) calendar days after billing. The reserve for bad debts shown on each
of the Balance Sheet or, with respect to accounts receivable arising after the
Balance Sheet Date, on the accounting records of OneQor, have been determined in
accordance with GAAP, consistently applied.

 

(b) The accounts payable and accrued expenses reflected on each of the Balance
Sheet and the accounts payable and accrued expenses arising after the dates
thereof have arisen from bona fide transactions entered into by OneQor involving
the purchase of goods or the receipt of services in the Ordinary Course of
Business consistent with past practice, and no such account payable or accrued
expense is, or as of the Closing Date will be, delinquent in its payment.

 



 26

  



 

(c) Except as set forth on Section 2.27(c) of the OneQor Disclosure Schedule,
there are no loans payable to any (i) of OneQor’s directors, officers or
employees or (ii) Shareholders, SAFE 1 Holders or OneQor Post-Closing SAFE
Holders, or, in each case, to any of their respective Affiliates.

 

2.28 Transactions with Affiliates.

 

Except as set forth on Section 2.28 of the OneQor Disclosure Schedule, no
Affiliate of OneQor or any Shareholder, SAFE 1 Holder or OneQor Post-Closing
SAFE Holder is currently a party to any transaction with OneQor including any
contract providing for the employment of, furnishing of goods or services by,
rental of real or personal property from, borrowing money from or lending money
to, or otherwise requiring payments to (i) any such Affiliate or (ii) to
OneQor’s Knowledge, the direct or indirect owner of an interest in any Person
which is a competitor, supplier or customer of OneQor.

 

2.29 Expropriation. None of the assets or properties of OneQor has been taken or
expropriated by any Governmental Body, no written notice or proceeding in
respect of an expropriation been given or commenced nor is OneQor aware of any
intent or proposal to give any such notice or commence any proceedings, except
to the extent that such expropriation individually or in the aggregate would not
have a Material Adverse Effect;

 

2.30 Disclaimer.

 

Notwithstanding anything to the contrary contained herein, (a) none of the
Shareholders, SAFE 1 Holders, OneQor Post-Closing SAFE Holders or OneQor shall
be deemed to make to Terra Tech any representation or warranty other than as
expressly made by such Person in Article II or Article IV, as applicable, and
(b) none of the Shareholders, SAFE 1 Holders, OneQor Post-Closing SAFE Holders
or OneQor makes any representation or warranty to Terra Tech with respect to (i)
any projections, estimates or budgets heretofore delivered to or made available
to Terra Tech or its counsel, accountants or advisors of future revenues, future
expenses or expenditures or future results of operations of OneQor or (ii)
except as expressly covered by a representation and warranty contained in
Article II or Article IV, as applicable, any other information or documents
(financial or otherwise) made available to Terra Tech or its counsel,
accountants or advisors with respect to any Shareholder, SAFE 1 Holder, OneQor
Post-Closing SAFE Holder or OneQor.

 



 27

  



 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF TERRA TECH

 

Except as set forth in the Disclosure Schedule regarding Terra Tech attached
hereto (the “Terra Tech Disclosure Schedule”), Terra Tech hereby represents and
warrants to OneQor (it being understood that each representation and warranty
contained in this Article III is subject to: (a) the Terra Tech SEC Reports (as
defined below) filed at least two (2) days prior to the date hereof and publicly
available on the SEC Electronic Data Gathering Analysis and Retrieval system
(but (i) without giving effect to any amendment thereof filed with, or furnished
to the SEC on or after the date hereof and (ii) excluding any disclosures
contained under the heading “Risk Factors” and any disclosure of risks included
in any “forward-looking statements” disclaimer or in any other section to the
extent they are forward-looking statements or cautionary, predictive or
forward-looking in nature); provided, that nothing disclosed in the Terra Tech
SEC Reports will be deemed to modify or qualify the representations and
warranties set forth in Section 3.1, Section 3.2, Section 3.3, Section 3.4 and
Section 3.5; (b) the exceptions and disclosures set forth in the part or subpart
of the Terra Tech Disclosure Schedule corresponding to the particular Section or
subsection in this Article III in which such representation and warranty
appears; (c) any exceptions or disclosures explicitly cross-referenced in such
part or subpart of the Terra Tech Disclosure Schedule by reference to another
part or subpart of the Terra Tech Disclosure Schedule; and (d) any exception or
disclosure set forth in any other part or subpart of the Terra Tech Disclosure
Schedule to the extent it is reasonably apparent from the wording of such
exception or disclosure that such exception or disclosure qualifies such
representation and warranty) as follows:

 

3.1 Organization; Good Standing.

 

(a) Terra Tech is duly incorporated, validly existing and in good standing under
the laws of Nevada, has all requisite corporate authority and power, and all
Governmental Authorizations necessary to carry on its business as presently
conducted in all material respects and to own, hold and operate its properties
and assets as now owned, held and operated by it in all material respects. Terra
Tech is duly qualified or licensed to do business and in good standing in each
jurisdiction wherein the nature of its business or ownership or leasing of its
properties requires such qualification or licensing, except where the failure to
be so qualified or licensed would not have a Material Adverse Effect. The copies
of the Articles of Incorporation of Terra Tech and Bylaws of Terra Tech, as most
recently filed with the SEC, are true, complete and correct copies of such
documents as in effect as of the date of this Agreement and of the Closing Date.
Terra Tech is not in violation of any of the provisions of its Articles of
Incorporation or Bylaws.

 

(b) Each subsidiary of Terra Tech is a corporation or limited liability company
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as the case may be, and is duly
qualified or licensed to conduct business, and is in good standing, in each
jurisdiction set forth on Section 3.1(b) of the Terra Tech Disclosure Schedule,
which is a complete list of all such jurisdictions, wherein the nature of its
business or ownership or leasing of its properties requires such qualification
or licensing, except where the failure to be so qualified or licensed would not
have a Material Adverse Effect.

 

(c) Each subsidiary of Terra Tech has all requisite power and authority to carry
on the businesses presently conducted and to own and use the properties owned
and used by it. Terra Tech has made available to OneQor true, complete and
correct copies of the certificate of incorporation, certificate of formation,
limited liability company agreement, bylaws and all other organizational
documents of each subsidiary, as applicable, each as amended to date. No
subsidiary of Terra Tech is in default under or in violation of any provision of
its organizational documents.

 



 28

  



 

(d) Except as set forth on Section 3.1(d) of the Terra Tech Disclosure Schedule,
all of the issued and outstanding shares of capital stock of, limited liability
interests or other equity interests in, each subsidiary of Terra Tech are (i)
duly authorized, validly issued, fully paid, and non-assessable; (ii) owned,
directly or indirectly, by Terra Tech free and clear of all Liens; and (iii)
free of any restriction, including, without limitation, any restriction which
prevents the payment of dividends to Terra Tech or any other subsidiary of Terra
Tech, or which otherwise restricts the right to vote, sell or otherwise dispose
of such capital stock, limited liability interests or other ownership interest.
There are no outstanding or authorized options, warrants, equity securities,
calls, rights, commitments or agreements of any character to which Terra Tech or
its subsidiaries is a party or which are binding on any of them providing for
the issuance, disposition or acquisition of any capital stock, limited liability
interest or other equity interest of any subsidiary of Terra Tech. There are no
voting trusts, proxies or other agreements or understandings with respect to the
voting of any capital stock, limited liability interests or other equity
interest of any subsidiary of Terra Tech.

 

3.2 Terra Tech Capitalization.

 

As of the date hereof, the authorized and outstanding capital of Terra Tech
consists of:

 

(a) authorized capital stock which consists of nine hundred ninety million
(990,000,000) shares of Terra Tech Common Stock, and forty one million one
hundred (41,000,100) shares of preferred stock, par value $0.001 per share (the
“Preferred Stock”), of which 116,623,250 shares of Terra Tech Common Stock and
eight (8) shares of Preferred Stock are issued and outstanding, and 2,308,408
shares of Terra Tech Common Stock and four (4) shares of Series A Preferred
Stock are held in treasury and, except as described in Sections 3.2(b), (c), and
(d) below, no other shares of capital stock or other voting securities of Terra
Tech are issued, reserved for issuance or outstanding. 100 shares of Preferred
Stock have been designated as Series A Preferred Stock, and eight (8) shares of
such Series A Preferred Stock are issued and outstanding. 41,000,000 shares of
Preferred Stock have been designated as Series B Preferred Stock, and 0 shares
of such Series B Preferred Stock are issued and outstanding. All of such
outstanding shares have been validly issued and are fully paid and
nonassessable. No shares of Terra Tech Common Stock or Preferred Stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by Terra Tech;

 

(b) outstanding warrants (the “Warrants”) to purchase 1,313,453 shares of Terra
Tech Common Stock with terms set forth on Section 3.2(b) of the Terra Tech
Disclosure Schedule;

 

(c) outstanding options (the “Options”) to purchase 12,365,293 shares of Terra
Tech Common Stock with terms set forth on Section 3.2(c) of the Terra Tech
Disclosure Schedule; and

 

(d) outstanding Senior Convertible Notes (the “Notes” and, together with the
outstanding Terra Tech Common Stock, Preferred Stock, Warrants and Options, the
“Terra Tech Securities”) in an aggregate amount of $6,100,000. The terms of the
Notes are set forth on Section 3.2(d) of the Terra Tech Disclosure Schedule.

 



 29

  



 

(e) an additional 3,694,271 shares of Terra Tech Common Stock are reserved for
additional grants of Terra Tech stock options or other equity awards pursuant to
Terra Tech’s equity compensation plans.

 

(f) The Acquisition Shares, when issued in connection with this Agreement and
the other Transaction Agreements, will be duly authorized, validly issued, fully
paid and nonassessable. The Terra Tech Securities are not, and the Acquisition
Shares are not and will not be as of the Closing, subject to any preemptive or
subscription right. Other than the Terra Tech Securities, there is no
outstanding voting trust agreement or other contract, agreement, arrangement,
option, warrant, commitment or other right of any character obligating or
entitling Terra Tech to issue, sell, redeem or repurchase any of its securities,
and there is no outstanding security of any kind convertible into or
exchangeable for Terra Tech Common Stock. There are no declared or accrued
unpaid dividends with respect to any shares of Terra Tech Common Stock. There
are no agreements, written or oral, between Terra Tech and any of its
stockholders or among any stockholders relating to the acquisition (including
without limitation rights of first refusal or preemptive rights), or
disposition, or registration under the Securities Act or voting of the capital
stock of Terra Tech. Terra Tech has no capital stock other than the Terra Tech
Common Stock and Preferred Stock authorized, issued or outstanding.

 

3.3 Authority; Binding Nature of Agreements.

 

(a) The execution, delivery and performance of this Agreement and each of the
Transaction Agreements to which Terra Tech is a party have been duly authorized
by all requisite corporate action on the part of Terra Tech. No other corporate
proceedings on the part of Terra Tech and no stockholder votes are necessary to
authorize the execution, delivery and performance by Terra Tech of this
Agreement, the Merger or the consummation by Terra Tech of the transactions
contemplated by this Agreement or the Transaction Agreements.

 

(b) This Agreement, and upon execution and delivery thereof, each of the
Transaction Agreements to which Terra Tech is a party (assuming due
authorization, execution and delivery by the other Parties thereto) will
constitute the legal, valid and binding obligation of Terra Tech, enforceable
against Terra Tech in accordance with their terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other laws affecting the enforcement of
creditors’ rights generally and by general principles of equity regardless of
whether such enforceability is considered in a proceeding in law or equity.

 

(c) There is no pending Proceeding, and, to the Knowledge of Terra Tech, no
Person has threatened to commence any Proceeding that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, the Merger or Terra Tech’s ability to comply with or perform its
obligations and covenants under the Transaction Agreements, and, to the
Knowledge of Terra Tech, no event has occurred, and no claim, dispute or other
condition or circumstance exists, that might directly or indirectly give rise to
or serve as a basis for the commencement of any such Proceeding.

 



 30

  



 

(d) The special committee of the Terra Tech Board, at a meeting duly called and
held, adopted resolutions (a) determining that this Agreement, the Merger and
the Transaction Agreements, are advisable, fair to and in the best interests of
Terra Tech and its stockholders, (b) (x) approving and declaring advisable this
Agreement and the execution, delivery and performance of this Agreement, the
Merger or the transactions contemplated by this Agreement, and (y) approving the
Transaction Agreements and the execution, delivery and performance thereof.

 

(e) Terra Tech does not have in effect any stockholder rights plan or “poison
pill” or other similar anti-takeover instrument or device. No restrictions on
“business combinations”, any “moratorium,” “supermajority”, “fair price”
statute, “control share acquisition,” “affiliate transaction” and any other
Anti-Takeover Law in effect on the date hereof that will, as of the Closing,
apply to this Agreement, the Transaction Agreements, the Merger or the
transactions contemplated by this Agreement.

 

3.4 Non-Contravention; Consents.

 

The execution and delivery of this Agreement and the other Transaction
Agreements, and the consummation of the Merger by Terra Tech will not, directly
or indirectly (with or without notice or lapse of time):

 

(a) contravene, conflict with or result in a violation of (i) the Articles of
Incorporation and Bylaws of Terra Tech, or (ii) any resolution adopted by the
board of directors of Terra Tech or any committee thereof or the stockholders of
Terra Tech;

 

(b) except as set forth on Section 3.4(b) of the Terra Tech Disclosure Schedule,
contravene, conflict with or result in a violation of, or give any Governmental
Body the right to challenge the Merger or any of the transactions contemplated
by the Transaction Agreements or to exercise any remedy or obtain any relief
under, any legal requirement or any Order to which Terra Tech or any assets
owned or used by it are subject;

 

(c) to the Knowledge of Terra Tech, cause any assets owned or used by Terra Tech
to be reassessed or revalued by any taxing authority or other Governmental Body;

 

(d) except as set forth on Section 3.4(d) of the Terra Tech Disclosure Schedule,
contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Terra Tech or that otherwise relates to Terra Tech’s business or to any
of the assets owned or used by Terra Tech, where such contraventions, conflict,
violation, revocation, withdrawal, suspension, cancellation, termination or
modification would have a Material Adverse Effect on Terra Tech;

 

(e) contravene, conflict with or result in a violation or breach of, or default
under, any Material Contract to which Terra Tech is a party;

 



 31

  



 

(f) except as set forth on Section 3.4(f) of the Terra Tech Disclosure Schedule,
give any Person the right to any payment by Terra Tech or give rise to any
acceleration or change in the award, grant, vesting or determination of options,
warrants, rights, severance payments or other contingent obligations of any
nature whatsoever of Terra Tech in favor of any Person; or

 

(g) result in the imposition or creation of any Lien upon or with respect to any
asset owned or used by Terra Tech.

 

Subject to the accuracy of OneQor’s representations and warranties set forth in
Article II, no consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Body is required to be made or
obtained under applicable Law in connection with the execution and delivery of
this Agreement or any of the Transaction Agreements to which Terra Tech is a
party or the consummation of the transactions contemplated hereby.

 

3.5 No Brokers or Finders.

 

None of Terra Tech nor any of its Representatives has agreed to pay any
investment banking, brokerage, finder’s or similar fee or commission in
connection with this Agreement, the Transaction Agreements or the transactions
contemplated hereby or thereby.

 

3.6 Reports and Financial Statements; Absence of Certain Changes.

 

(a) Terra Tech has filed or otherwise furnished all reports required to be filed
or furnished with the SEC pursuant to the Securities Act and Exchange Act since
January 1, 2017 (all such reports, forms, definitive proxy statements, schedules
and documents and related exhibits, including those to be filed prior to the
Closing Date and all registration statements and prospectuses filed by Terra
Tech with the SEC, together with all certifications required pursuant to the
Sarbanes-Oxley Act of 2002, as amended, are collectively referred to as the
“Terra Tech SEC Reports”). All of the Terra Tech SEC Reports, as of their
respective dates of filing (or if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing): (i) complied in all
material respects as to form with the applicable requirements of the Securities
Act, the Sarbanes-Oxley Act, the Dodd-Frank Act of 2010, and the Exchange Act
and the rules and regulations thereunder, as the case may be, and (ii) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of the date of this Agreement, there are no material outstanding
or unresolved comments received from the SEC with respect to any of the Terra
Tech SEC Reports. To the Knowledge of Terra Tech, none of the Terra Tech SEC
Reports is the subject of ongoing SEC review or outstanding SEC investigation.
None of the subsidiaries of Terra Tech is required to file any forms, reports,
registrations, statements or other documents with the SEC.

 



 32

  



 

(b) The audited financial statements (including the notes thereto) of Terra Tech
included or incorporated by reference in the Terra Tech SEC Reports comply in
all material respects with the published rules and regulations of the SEC with
respect thereto, and such audited financial statements (i) were prepared from
the books and records of Terra Tech, (ii) were prepared in accordance with GAAP
applied on a consistent basis (except as may be indicated therein or in the
notes or schedules thereto), (iii) present fairly the financial position of
Terra Tech as of the dates thereof and the results of operations and cash flows
for the periods then ended, and (iv) (z) comply as to form, in all material
respects, with the applicable accounting requirements under the Securities Act,
the Exchange Act and the applicable rules and regulations of the SEC. The
unaudited financial statements included or incorporated by reference in the
Terra Tech SEC Reports comply in all material respects with the published rules
and regulations of the SEC with respect thereto; and such unaudited financial
statements (i) were prepared from the books and records of Terra Tech, (ii) were
prepared in accordance with GAAP, except as otherwise permitted under the
Exchange Act and the rules and regulations thereunder, on a consistent basis
(except as may be indicated therein or in the notes or schedules thereto), (iii)
present fairly the financial position of Terra Tech as of the dates thereof and
the results of operations and cash flows (or changes in financial condition) for
the periods then ended, subject to normal year-end adjustments and any other
adjustments described therein or in the notes or schedules thereto, and (iv) (z)
comply as to form, in all material respects, with the applicable accounting
requirements under the Securities Act, the Exchange Act and the applicable rules
and regulations of the SEC.

 

(c) Neither Terra Tech nor any subsidiary of Terra Tech is, or has any
commitment to become, a party to any joint venture, off-balance sheet
partnership or any similar contract, understanding or arrangement (including any
contract relating to any transaction or relationship between or among Terra Tech
and any subsidiary of Terra Tech, on the one hand, and any unconsolidated
affiliate, on the other hand), including any structured finance, special purpose
or limited purpose entity or person, or any “off-balance sheet arrangements” (as
defined in Item 303(a) of Regulation S-K under the Securities Act), where the
result, purpose or intended effect of such contract, understanding or
arrangement is to avoid disclosure of any material transaction involving, or
material liabilities of, Terra Tech or any subsidiary of Terra Tech in the Terra
Tech SEC Reports (including any audited financial statements and unaudited
interim financial statements of Terra Tech included therein).

 

(d) Except as set forth on Section 3.6(d) of the Terra Tech Disclosure Schedule,
and except as specifically contemplated by this Agreement or reflected in the
Terra Tech SEC Reports, since January 1, 2018 there has not been (i) any
material adverse change in Terra Tech’s business, assets, liabilities,
operations, and, to the Knowledge of Terra Tech, no event has occurred that
would have a Material Adverse Effect on Terra Tech’s business, assets,
liabilities or operations, (ii) any declarations setting aside or payment of any
dividend or distribution with respect to the Terra Tech Common Stock other than
consistent with past practices, (iii) any material change in Terra Tech’s
accounting principles, procedures or methods, other than as required by Law or
GAAP, (iv) termination in writing of any material customer contract except for
termination upon expiration in accordance with the terms of such agreements or
(v) the loss of any customer relationship which would have a Material Adverse
Effect on Terra Tech’s business, assets, liabilities or operations.

 



 33

  



 

3.7 Internal Controls and Disclosure Controls. Terra Tech has established and
maintains a system of disclosure controls and procedures and internal control
over financial reporting (as such terms are defined in paragraphs (e) and (f),
respectively, of Rule 13a-15 under the Exchange Act) as required by Rule 13a-15
under the Exchange Act. Terra Tech’s disclosure controls and procedures (as
defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) are designed to
ensure that material information relating to Terra Tech required to be disclosed
by Terra Tech in the reports that it files or furnishes under the Exchange Act
is recorded, processed, summarized and reported within the time periods
specified in the rules and forms of the SEC, and that all such material
information is accumulated and communicated to Terra Tech’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications required pursuant to Sections 302 and 906 of the
Sarbanes-Oxley Act. Terra Tech’s management has completed an assessment of the
effectiveness of Terra Tech’s internal controls over financial reporting in
compliance with the requirements of Section 404 of the Sarbanes-Oxley Act for
the year ended December 31, 2018, and such assessment concluded that such
controls were effective. Based on its evaluation of internal controls over
financial reporting for the quarter ended September 30, 2019, management of
Terra Tech has disclosed to Terra Tech’s auditors and the audit committee of the
Terra Tech Board (a) any significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting that are
reasonably likely to adversely affect, in any material respect, Terra Tech’s
ability to report financial information and (b) except as set forth on Section
3.7 of the Terra Tech Disclosure Schedule, any fraud or allegations of fraud,
whether or not material, that involves management or other employees who have a
significant role in Terra Tech’s internal control over financial reporting, and
each such deficiency, weakness and fraud so disclosed to auditors, if any, has
been disclosed to OneQor prior to the date hereof. Except as set forth on
Section 3.7 of the Terra Tech Disclosure Schedule, Terra Tech and each
subsidiary of Terra Tech has substantially addressed any such deficiency,
material weakness or fraud.

 

3.8 Title to and Condition of Properties. Terra Tech has good, valid and
marketable title to all of its properties and assets reflected as owned in its
books and records, free and clear of all Liens except for (i) any lien for
current Taxes not yet due and payable, and (ii) Liens described in Section 3.8
of the Terra Tech Disclosure Schedule. Terra Tech owns or holds under valid
leases or other rights to use all real property, plants, machinery, equipment
and other assets currently owned or leased by Terra Tech that is sufficient for
the conduct of its business as presently conducted.

 

3.9 Absence of Undisclosed Liabilities. Neither Terra Tech nor any subsidiary of
Terra Tech has any liabilities or obligations, asserted or unasserted, known or
unknown, absolute or contingent, accrued or unaccrued, matured or unmatured or
otherwise, that are required to be included on a balance sheet of Terra Tech
prepared in accordance with GAAP or the notes thereto, except for liabilities
and obligations (i) set forth in the financial statements including the notes
thereto, (ii) that have been incurred since June 30, 2019 in the Ordinary Course
of Business and which are not, individually or in the aggregate, material in
amount, (iii) contemplated by this Agreement or incurred in connection with the
transactions contemplated in this Agreement, or (iv) set forth on Section 3.9 of
the Terra Tech Disclosure Schedule. The books and records of Terra Tech fairly
present in all material respects the financial condition, assets and liabilities
of Terra Tech, as applicable, taken as a whole, as of the dates and periods
indicated, and were prepared in accordance with GAAP (except as otherwise
indicated therein or in the notes thereto). The books and records contain
accurate and complete records of all meetings, in all material respects. Terra
Tech has provided true, correct and complete copies of such minute books, stock
certificate books and registers to OneQor.

 



 34

  



 

3.10 Litigation; Orders. Except as set forth on Section 3.10 of the Terra Tech
Disclosure Schedule, there is no Proceeding pending or, to the Knowledge of
Terra Tech, threatened against or affecting Terra Tech or any of its
subsidiaries, properties, assets, business or employees. Terra Tech is not
subject to any currently effective judgment, Order, or decree of any court or
Governmental Body.

 

3.11 Licenses; Compliance with Laws.

 

(a) Terra Tech is in possession of all authorizations, licenses, permits,
certificates, variances, exemptions, approvals, orders, registrations and
clearances of any Governmental Body (each, a “Permit”) necessary for Terra Tech
and each of its subsidiaries to carry on and operate its businesses as currently
conducted (the “Terra Tech Permits”), and all such Terra Tech Permits are in
full force and effect, except where the failure to possess, or the failure to be
in full force and effect of, any Terra Tech Permits, individually or in the
aggregate, would not have a Material Adverse Effect.

 

(b) Except as set forth on Section 3.11(b) of the Terra Tech Disclosure
Schedule, since January 1, 2017, Terra Tech and each of its subsidiaries has
been in compliance with all Laws applicable to Terra Tech, its subsidiaries and
their respective businesses and activities and with all Orders to which Terra
Tech or its subsidiaries are subject, in each case, except for such
noncompliance as would not, individually or in the aggregate, have a Material
Adverse Effect. Except as would not individually or in the aggregate, have a
Material Adverse Effect, neither Terra Tech nor any of its subsidiaries has
received, since January 1, 2017, any written notice from any Governmental Body
regarding any violation of, or failure to comply with, any Law. Except as would
not, individually or in the aggregate, have a Material Adverse Effect, (i) to
the Knowledge of Terra Tech, (A) since January 1, 2017, there has been no
investigation by any Governmental Body with respect to Terra Tech or any of its
subsidiaries and (B) no such investigation is pending, nor (ii) has any
Governmental Body indicated to Terra Tech or any of its subsidiaries in writing
an intention to conduct any such investigation. None of Terra Tech or any of its
subsidiaries, or since January 1, 2017 has been, suspended or debarred from
doing business with any Governmental Body, or declared non-responsible or
ineligible for contracting with or for any Governmental Body, or to the
Knowledge of Terra Tech, proposed by a Governmental Body for debarment.

 

(c) To the Knowledge of Terra Tech, none of Terra Tech, its subsidiaries, any
director, officer, employee or agent of Terra Tech or any of its subsidiaries,
in each case, acting on behalf or at the direction of Terra Tech or any of its
subsidiaries, has since January 1, 2017, (i) used any funds of Terra Tech or any
of its subsidiaries for unlawful contributions, unlawful gifts, unlawful
entertainment or other unlawful expenses relating to political activity, or (ii)
made any unlawful payment to foreign or domestic governmental officials or
employees or to foreign or domestic political parties or campaigns from funds of
Terra Tech or any of its subsidiaries.

 



 35

  



 

3.12 Employee Benefits.

 

(a) Except as set forth on Section 3.12(a) of the Terra Tech Disclosure
Schedule, neither Terra Tech nor any of its subsidiaries has ever and does not
presently sponsor, maintain, contribute to, or have any liability with respect
to, any “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA, whether or not subject to ERISA). Neither Terra Tech nor any of its
subsidiaries has a commitment, whether formal or informal and whether legally
binding or not, to create any additional plan, arrangement or practice similar
to the Approved Plans.

 

(b) Section 3.12(b) of the Terra Tech Disclosure Schedule lists as of the date
hereof each Terra Tech Benefit Plan that provides health benefits after
retirement or other termination of employment, other than (i) as required by
Law, (ii) coverage or benefits the full cost of which is borne by the employee
or former employee (or any beneficiary of the employee or former employee), or
(iii) coverage or benefits provided through the end of the month in which the
retirement or other termination of employment occurs.

 

(c) Except as would not have a Material Adverse Effect, each individual who
renders services to Terra Tech or its subsidiaries who is classified by Terra
Tech or its subsidiaries, as applicable, as having the status of an independent
contractor or other non-employee status for any purpose (including for purposes
of taxation and tax reporting and under Terra Tech Benefit Plans) is properly so
characterized.

 

(d) Except as set forth on Section 3.12(d) of the Terra Tech Disclosure
Schedule, all Terra Tech Options and RSU Awards have been validly granted and
properly approved in accordance with all applicable Law and have been awarded
under a Terra Tech Stock Plan.

 

3.13 Employee Matters.

 

(a) No former or current employee of Terra Tech is a party to, or is otherwise
bound by, any agreement or arrangement (including, without limitation, any
confidentiality, non-competition or proprietary rights agreement) that in any
way adversely affects, or will affect (i) the performance of his, her or its
duties to Terra Tech, or (ii) the ability of Terra Tech to conduct its business.

 

(b) Except as set forth on Section 3.13(b) of the Terra Tech Disclosure
Schedule, Terra Tech’s contracts of employment or engagement with its employees,
directors, officers, consultants, independent contractors, representatives or
agents may be terminated at-will on less than 30 days’ notice and do not require
the payment of any severance or termination pay in connection with any such
termination.

 

(c) As of the date hereof and as of the Closing Date, Terra Tech (i) has paid in
full or accrued in full on each of the balance sheet for the fiscal year ended
December 31, 2018 and the interim balance sheet for the nine month period ended
September 30, 2019 all compensation, including, without limitation, wages,
commissions, bonuses and accrued vacation or other paid time off, payable to
employees and directors of Terra Tech for services performed on or prior to the
applicable date; (ii) has paid or withheld or collected from its employees the
amount of all Taxes required to be withheld or collected therefrom and have paid
the same when due to the proper Governmental Body; and (iii) paid and
contributed all amounts, including payroll Taxes, required to be paid or
contributed in respect to the employment of any employee.

 



 36

  



 

(d) At all times since January 1, 2017, Terra Tech has complied with all Laws
relating to employment or labor (including those relating to wages, hours,
classification of workers, vacation, discrimination, employment standards,
workers’ compensation, labor relations, plant closings and mass layoffs,
occupational health and safety, workers’ hazardous materials, workplace safety
and insurance, immigration, pay equity, equal opportunity, collective
bargaining, affirmative action, and the collection, remittance and payment (as
the case may be) of social security, employment insurance, statutory deductions
and withholdings, and other Taxes. Except as set forth on Section 3.13(d) of the
Terra Tech Disclosure Schedule, there is no Proceeding pending, or to the
Knowledge of Terra Tech, threatened, against Terra Tech by any current or former
employee or independent contractor of Terra Tech. There is no labor strike,
dispute, shutdown or stoppage pending or, to the Knowledge of Terra Tech,
threatened against or affecting Terra Tech. Terra Tech has taken all legally
required steps to verify the identity and legal entitlement to work of each of
its employees in the U.S. No employee resident in the U.S. is employed under a
work visa.

 

(e) Except as set forth on Section 3.13(e) of the Terra Tech Disclosure
Schedule, Terra Tech is not, and has never been a party to, bound by, or
negotiated any collective bargaining agreement or other contract with a Union,
and there is not, and has never been any Union representing or purporting to
represent any employee of Terra Tech. Except as set forth on Section 3.13(e) of
the Terra Tech Disclosure Schedule, to the Knowledge of Terra Tech, no Union or
group of employees is seeking or has sought to organize employees for the
purpose of engaging in collective bargaining.

 

(f) Each contract or agreement between Terra Tech and any of its officers,
directors, employees or independent contractors (whether written or oral) is set
forth on Section 3.13(f) of the Terra Tech Disclosure Schedule or is listed
under Item 601(b)(10) of Regulation S-K in the exhibit index of Terra Tech’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2018.

 

(g) Each employee of Terra Tech is a party to Terra Tech’s standard form
non-compete, nondisclosure, confidentiality, and non-solicit agreement between
such employee and Terra Tech.

 

3.14 Environmental and Safety Matters.

 

Except as would not have a Material Adverse Effect:

 

(a) Terra Tech has at all times been and is in compliance with all Environmental
Laws and Orders applicable to Terra Tech, as applicable.

 



 37

  



 

(b) There are no Proceedings pending or, to the Knowledge of Terra Tech,
threatened against Terra Tech alleging the violation of any Environmental Law or
Environmental Permit applicable to Terra Tech or alleging that Terra Tech is a
potentially responsible party for any environmental site contamination. Terra
Tech is not aware of, or has ever received notice of, any past or present
events, conditions, circumstances, activities, practices, incidents, actions or
plans which may interfere with or prevent continued compliance, or which may
give rise to any common law or legal liability, or otherwise form the basis of
any claim, action, suit, or proceeding based on or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling, or the emission, discharge, release or threatened release into the
environment, of any Hazardous Material.

 

(c) Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement shall impose any obligations to notify or obtain the consent
of any Governmental Body or third Persons under any Environmental Laws
applicable to Terra Tech.

 

3.15 Money Laundering Laws. The operations of Terra Tech are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements, and the Money Laundering Laws applicable to Terra
Tech, and no Proceeding involving Terra Tech with respect to the Money
Laundering Laws is pending or, to the Knowledge of Terra Tech, threatened.

 

3.16 [Reserved].

 

3.17 Intellectual Property.

 

(a) Terra Tech, collectively with its subsidiaries, owns, or has the right to
use, as currently being used by Terra Tech, all Terra Tech IP Rights, and with
respect to Terra Tech IP Rights that are owned by Terra Tech, has the right to
bring actions for the infringement of such Terra Tech IP Rights, in each case
except for any failure to own or have the right to use or bring actions that
would not have a Material Adverse Effect.

 

(b) Section 3.17(b) of the Terra Tech Disclosure Schedule is a correct and
complete list of all of Intellectual Property owned or purported to be owned by
Terra Tech (the “Terra Tech Intellectual Property”) that is subject to any
Intellectual Property Registrations, including registered trademarks, domain
names and registered copyrights, issued and reissued patents and pending
applications for any of the foregoing.

 

(c) Terra Tech owns, exclusively or jointly with other Persons, all right, title
and interest in and to the Terra Tech Intellectual Property, or has the valid
and enforceable right to use the Licensed Intellectual Property, free and clear
of Liens other than the Permitted Liens. Without limiting the generality of the
foregoing, Terra Tech has entered into binding written agreements with every
current and former employee, officer or director of Terra Tech that has
developed any Intellectual Property for or used by Terra Tech (including,
without limitation, any contributor), whereby such employees (whether senior
management or not), officers, or directors (A) assign to Terra Tech any
ownership interest and right that may have in such Intellectual Property; and
(B) acknowledge Terra Tech’s exclusive ownership of all Terra Tech Intellectual
Property developed by such employee, officer, or director, or with respect to
any such employee, such development was done within the scope of his or her
employment such that, subject to and in accordance with applicable Law, Terra
Tech became the exclusive owner of such Intellectual Property. Terra Tech is in
full compliance with all legal requirements applicable to the maintenance of
Terra Tech’s Intellectual Property Registrations and Terra Tech’s record
ownership thereof.

 



 38

  



 

(d) The conduct of the business of Terra Tech as currently conducted does not
infringe, misappropriate or otherwise violate any Intellectual Property rights
of any other person, except for any such infringement, misappropriation or other
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(e) Except as set forth on Section 3.17(e) of the Terra Tech Disclosure
Schedule, neither Terra Tech nor any of its subsidiaries is the subject of any
pending or, to the Knowledge of Terra Tech, threatened claim that remains
outstanding, and since January 1, 2017, no claim has been brought in writing
against Terra Tech or any of its subsidiaries, alleging the conduct of the
business by Terra Tech or any of its subsidiaries infringes, misappropriates or
otherwise violates any Intellectual Property rights of any other person.

 

(f) Except as set forth on Section 3.17(f) of the Terra Tech Disclosure Schedule
and as would not, individually or in the aggregate, have a Material Adverse
Effect, since January 1, 2017, there have been no breaches of Terra Tech’s
security or other unauthorized access to the Terra Tech Software (as defined
below) or other information technology systems owned or controlled by Terra
Tech, including any information or data stored or contained therein (such
information technology systems collectively, “Terra Tech IT Systems”).

 

(g) The Terra Tech IT Systems are adequate in all material respects for their
intended use and for the conduct of the business of Terra Tech, as currently
conducted and as currently contemplated to be conducted, are in good working
condition (normal wear and tear excepted), in all material respects, and to the
Knowledge of Terra Tech, are free of all viruses, worms, Trojan horses and other
known contaminants and do not contain any bugs, errors or problems of a nature
that would materially disrupt or otherwise have a materially adverse impact on
their operation. There has not been any material malfunction or outage of the
Terra Tech IT Systems since January 1, 2017. Terra Tech has taken commercially
reasonable steps to protect and to direct its third-party service providers to
protect, the security and integrity of the Terra Tech IT Systems, including by
maintaining a written information security plan.

 

(h) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) no Software owned, or purported to be owned, by Terra Tech
or any of its subsidiaries (“Terra Tech Software”) contains or is derived from,
Public Software, and (ii) since January 1, 2017, neither Terra Tech nor any of
its subsidiaries has (A) distributed Public Software in conjunction with any of
Terra Tech’s products or services or otherwise in the conduct of the business of
Terra Tech or any of its subsidiaries, or (B) used Public Software in the
development of a derivative work of any Terra Tech Intellectual Property
distributed to a third party. No Terra Tech Software, other than in the ordinary
course of business, is required to be (1) disclosed or distributed in source
code form; (2) licensed for the purpose of making derivative works; or (3)
redistributable at no charge, in each case, as a result of Terra Tech’s or any
of the Terra Tech subsidiaries’ use, modification or distribution of Public
Software.

 



 39

  



 

(i) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, each of Terra Tech’s and each of its subsidiaries’ collection,
use, retention, and dissemination of Personal Information complies with, and
does not violate (i) any contractual requirements (including with respect to the
Payment Card Industry Data Security Standards), (ii) any applicable Laws,
including Privacy and Security Laws or (iii) any privacy policy of Terra Tech.

 

(j) Neither Terra Tech nor any of its subsidiaries has received any written
notice from any Governmental Body that it is under pending investigation or
pending audit by any Governmental Body for a violation, or otherwise with
respect to any actual or suspected violation, of any Privacy and Security Law,
in each case, that was received since January 1, 2017 or where such matter
remains unresolved as of the date hereof.

 

(k) Except as set forth on Section 3.17(k) of the Terra Tech Disclosure
Schedule, to the Knowledge of Terra Tech, since January 1, 2017, there have been
no unauthorized use or disclosure of any Personal Information, owned, used,
stored, received, or controlled by or on behalf of Terra Tech or any of its
subsidiaries, including any unauthorized use or disclosure of Personal
Information that would constitute a breach for which notification to individuals
or any Governmental Body is required under any applicable Privacy and Security
Laws.

 

(l) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, Terra Tech and each of its subsidiaries are in compliance with
applicable Laws, including HIPAA and the GDPR and national laws complementing
it, as well as its own policies and any existing contractual commitments,
relating to privacy, data protection, and the collection and use of any Personal
Information collected, used, or held for use by Terra Tech or any of its
subsidiaries. No Proceeding is pending or, to the Knowledge of Terra Tech,
threatened in writing against Terra Tech alleging a violation of any person’s
privacy or obligations or rights relating to Personal Information. Without
limiting the generality of the foregoing, Terra Tech has taken commercially
reasonable efforts to enter into business associate agreements with vendors and
customers in the ordinary course of business to the extent required by 45 C.F.R.
§§ 164.502(e) and 164.504(e) and the GDPR. Terra Tech and each of its
subsidiaries has taken commercially reasonable measures designed to ensure that
all third parties acting on their behalf, including without limitation
subcontractor business associates, have complied with their contractual
obligations.

 

3.18 Insurance. Section 3.18 of the Terra Tech Disclosure Schedule is a correct
and complete list, by type, carrier, policy number, self-insured retention,
policy period, coverage amount and expiration date, of all insurance coverage
carried by Terra Tech, indicating, with respect to each such policy, whether it
is occurrence based or claims made. No claims have been made under any of the
policies listed on Section 3.18 of the Terra Tech Disclosure Schedule since
January 1, 2017. All premiums which are due and payable with respect thereto
have been timely paid. Terra Tech has not received written notice of
cancellation or non-renewal of any such policy or binder. All such insurance
policies are in full force and effect and sufficient for compliance with all
Laws and contracts to which Terra Tech is a party or by which it is bound. None
of such insurance policies will in any way be affected by, or terminate or lapse
by reason of, the execution and delivery of this Agreement. Terra Tech has not
been refused any insurance with respect to its assets or operations, nor has
coverage ever been limited by any insurance carrier to which Terra Tech has
applied for any insurance policy or with which Terra Tech has carried an
insurance policy. Terra Tech has complied in all material respects with the
provisions of each insurance policy under which it is insured. No insurer under
any insurance policy under which Terra Tech is insured has canceled, indicated
any intent to do so or to not renew any such policy, or indicated an intent to
increase premiums nor, to the Knowledge of Terra Tech, is there any basis of any
such action. There are no claims related to the business of Terra Tech (i) as to
which Terra Tech has Knowledge and have not been reported to the insurer or (ii)
pending under any such insurance policies as to which coverage has been
questioned in writing, denied or disputed or in respect of which there is an
outstanding reservation of rights. Terra Tech’s insurance policies are of the
type and in the amounts customarily carried by Persons conducting a business
similar to Terra Tech and are sufficient for compliance with all applicable Laws
and Material Contracts to which Terra Tech is a party or by which it is bound.

 



 40

  



 

3.19 Affiliate Transactions. Since January 1, 2018, there have been no
transactions, or series of related transactions, agreements, Contracts,
arrangements or understandings, nor are there any currently proposed
transactions, or series of related transactions, agreements, arrangements or
understandings, in each case, between Terra Tech or any of its subsidiaries, on
the one hand, and any director, officer or other affiliate of Terra Tech or any
of its subsidiaries, or any entity in which any such person has a direct or
indirect material interest, on the other hand, that would be required to be
reported by Terra Tech pursuant to Item 404 of Regulation S-K promulgated under
the Securities Act (except for amounts due as normal salaries and bonuses and in
reimbursement of expenses in the ordinary course of business) (each, and
“Affiliate Arrangement”) and have not been disclosed in the Terra Tech SEC
Reports.

 

3.20 Material Contracts.

 

(a) All Contracts, including amendments thereto, required to be filed as an
exhibit to any report of Terra Tech filed pursuant to the Exchange Act of the
type described in Item 601(b)(10) of Regulation S-K promulgated by the SEC have
been filed, and, as of the date hereof, no such Contract has been amended or
modified.

 

(b) Other than (x) the Contracts described in Section 3.20(a) that have been
filed, (y) any Contract solely among Terra Tech and any wholly owned subsidiary
of Terra Tech or among any wholly owned subsidiaries of Terra Tech or (z) as set
forth on Section 3.20(b) of the Terra Tech Disclosure Schedule, as of the date
hereof, neither Terra Tech nor any of its subsidiaries is a party to or bound by
(and none of their respective assets or properties are bound by):

 

(i) any material joint venture, partnership, limited liability company agreement
or other similar Contract relating to the formation, creation, operation,
management or control of any joint venture, partnership or limited liability
company, other than any such Contract solely between Terra Tech and its wholly
owned subsidiaries or among the wholly owned subsidiaries of Terra Tech;

 

(ii) any Contract (A) that provides for the creation, incurrence, assumption or
guarantee of Indebtedness of Terra Tech or any of its subsidiaries with an
outstanding principal amount in excess of $200,000, or (B) with respect to any
outstanding letters of credit, bankers’ acceptances, performance bonds, surety
bonds or guarantees;

 



 41

  



 

(iii) any Contract that grants any rights of first refusal, rights of first
negotiation, right of first offer, or other similar rights to any person with
respect to the sale of any material assets, rights or properties of Terra Tech
or any of its subsidiaries;

 

(iv) any Contract for the acquisition or disposition of any business by Terra
Tech or any of its subsidiaries (including equity interests) (whether by merger,
sale of stock, sale of assets, or otherwise), other than this Agreement or the
Planned Dispositions, (A) since January 1, 2017 and that involves an asset value
in excess of $1,000,000 or (B) pursuant to which any material earn-out, deferred
or contingent payment or indemnification obligations remain outstanding
(excluding indemnification obligations in respect of representations and
warranties and covenants that survive indefinitely or for periods equal to a
statute of limitations and excluding obligations to indemnify directors and
officers pursuant to acquisition agreements);

 

(v) any Affiliate Arrangement;

 

(vi) any Contract relating to any resolution or settlement of any Proceeding,
whether actual or, to the Knowledge of Terra Tech, threatened in writing,
involving Terra Tech or any of its subsidiaries that (A) imposes continuing
material obligations upon the operation of Terra Tech or any of its subsidiaries
or (B) that has had or would reasonably be expected to result in payments by
Terra Tech or any of its subsidiaries after January 1, 2019 in excess of
$250,000 individually or, to the extent that multiple resolutions or settlements
relate to the same Proceeding, in the aggregate with respect to all such
resolutions or settlements;

 

(vii) any Contract granting any Lien (other than a Permitted Lien) on any of
material assets or properties of Terra Tech or any of its subsidiaries;

 

(viii) any material Real Property Lease; or

 

(ix) any Contract that constitutes a material agreement the primary purpose of
which is a guarantee of obligations, indemnification or assumption of
liabilities (whether accrued, absolute, contingent or otherwise) of any other
person.

 

(c) Each Contract described in Section 3.20(a) are referred to herein as “Terra
Tech Material Contracts”. Neither Terra Tech nor any of its subsidiaries is in
breach of or default under the terms of any Terra Tech Material Contract, and,
to the Knowledge of Terra Tech, no event has occurred that with notice or lapse
of time or both would constitute a breach or default thereunder by Terra Tech or
any of its subsidiaries, where such breach or default, individually or together
with other such breaches or defaults, would have a Material Adverse Effect. To
the Knowledge of Terra Tech, as of the date hereof, no other party to any Terra
Tech Material Contract is in breach of or default under the terms of any Terra
Tech Material Contract where such breach or default, individually or together
with other such breaches or defaults, would have a Material Adverse Effect. Each
Terra Tech Material Contract is a valid and binding obligation of Terra Tech or
its subsidiary that is a party thereto and is in full force and effect, except
for such failures as would not, individually or in the aggregate, have a
Material Adverse Effect. (i) There are no material Proceedings pending against
Terra Tech or, to the Knowledge of Terra Tech, threatened against Terra Tech
with respect to any Terra Tech Material Contract, and (ii) neither Terra Tech
nor any of its subsidiaries has received any written notice of the intention of
any other party to a Terra Tech Material Contract to terminate for default,
convenience or otherwise any Terra Tech Material Contract, in each case, except
as would not have, individually or in the aggregate, a Material Adverse Effect.

 



 42

  



 

3.21 Taxes.

 

(a) Terra Tech has timely filed all income and other material Tax Returns
required to have been filed by it, and all such Tax Returns are accurate and
complete in all material respects. All income and other material Taxes due and
owing by Terra Tech on or before the date hereof (whether or not shown on any
Tax Return) have been timely and fully paid.

 

(b) Except as set forth on Section 3.21(b) of the Terra Tech Disclosure
Schedule, there is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of or Tax Return filed by Terra
Tech, nor is any such claim or dispute pending or contemplated to the Knowledge
of Terra Tech.

 

(c) Terra Tech (i) is not a party to any agreement or arrangement concerning
allocation, sharing or indemnity with respect to Tax, other than a commercial
agreement entered into in the Ordinary Course of Business, the material purposes
of which does not relate to Tax (a “Tax Sharing Agreement”), (ii) has not been a
member of any group filing income Tax Return on a consolidated, combined,
unitary or similar basis and (iii) does not have any liability for Taxes for any
Person under Treasury Regulations Section 1.1502-6 (or any similar provision of
provincial, local or foreign law) as a transferee or successor, under a Tax
Sharing Agreement or otherwise.

 

(d) Terra Tech has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.

 

(e) Neither Terra Tech nor its subsidiaries will be required to include any
material item of income in, or exclude any material item of deduction from,
taxable income for any Tax period (or portion thereof) ending after the Closing
Date as a result of any: (i) change in method of accounting for Tax purposes;
(ii) use of an improper method of accounting for a Tax period ending on or prior
to the Closing Date; (iii) “closing agreement” as described in Section 7121 of
the Code (or any similar provision of state, local or foreign Law) executed on
or prior to the Closing Date; (iv) installment sale or open transaction
disposition made on or prior to the Closing Date; (v) prepaid amount received or
deferred revenue accrued on or prior to the Closing Date; or (vi) election under
Section 108(i) of the Code (or any similar provision of state, local or foreign
Law) made on or prior to the Closing Date.

 

(f) Terra Tech has not distributed stock of another Person, or had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Section 355 of the Code or Section 361 of
the Code (or any similar provisions of state, local or foreign Law).

 



 43

  



 

(g) Neither Terra Tech nor any of its subsidiaries has participated in or been a
party to a transaction that, as of the date of this Agreement, constitutes a
“listed transaction” that is required to be reported to the IRS pursuant to
Section 6011 of the Code and applicable Treasury Regulations thereunder.

 

3.22 Real Property.

 

(a) Terra Tech or one of its subsidiaries has good and clear, record and
marketable fee simple title in and to its owned real property (the “Terra Tech
Owned Real Property”), free and clear of all Liens other than Permitted Liens
and other than as set forth on Section 3.22(a) of the Terra Tech Disclosure
Schedule. There are no written or oral subleases, licenses, concessions,
occupancy agreements or other contractual obligations granting to any other
Person the right of use or occupancy of the Terra Tech Owned Real Property and
there is no Person (other than Terra Tech or its subsidiaries) in possession of
the Terra Tech Owned Real Property.

 

(b) Section 3.22(b) of the Terra Tech Disclosure Schedule sets forth a true,
accurate and complete list of each lease or similar agreement (“Terra Tech Real
Property Lease”) under which Terra Tech is a lessee of, or holds or operates,
any real property owned by any third Person (the “Terra Tech Leased Real
Property”). Terra Tech has made available to OneQor true and complete copies of
all Terra Tech Real Property Leases, including any amendments thereto, and there
has not been any sublease or assignment of such Terra Tech Real Property Lease
entered into by Terra Tech. Each Terra Tech Real Property Lease is valid,
binding and in full force and effect, and neither Terra Tech nor, to the
Knowledge of Terra Tech, any other party thereto is in breach or default
thereunder and no event has occurred which, with notice or the lapse of time, or
both, would constitute a breach or default or permit termination, modification
or acceleration thereunder. Terra Tech has a valid leasehold interest in all
Terra Tech Leased Real Property, free and clear of all Liens other than
Permitted Liens. Terra Tech is not aware of any impediment to its right to quiet
enjoyment of each of the Terra Tech Leased Real Properties for the full term of
the applicable Terra Tech Real Property Lease (and any renewal option(s)
contained therein). Except for Permitted Liens, there are no agreements or other
documents governing or affecting the occupancy or tenancy of any of the Terra
Tech Leased Real Property by any Person other than Terra Tech. Terra Tech has
not received any notice (or been served with legal process to the effect) that
the whole nor any part of any Terra Tech Leased Real Property is subject to any
pending suit for condemnation or other taking by any Governmental Body, and, to
the Knowledge of Terra Tech, no such condemnation or other taking is threatened.
The current use, occupancy and operation of the premises leased pursuant to the
Terra Tech Real Property Leases by Terra Tech is (i) in compliance with all Laws
affecting such leased premises (including, without limitation, zoning, use,
occupancy, building, ordinance and other applicable Laws), and (ii) in
compliance with and permitted by the Terra Tech Real Property Leases.

 

(c) The Terra Tech Owned Property and Terra Tech Leased Real Property
constitutes all of the real property that is used in the business of Terra Tech
or occupied by Terra Tech in connection with the conduct of the business of
Terra Tech. All of the buildings and material structures and improvements
located on any of the Terra Tech Owned Real Property and Terra Tech Leased Real
Property are in adequate condition, subject to normal wear and tear, and free of
any significant defects.

 



 44

  



 

3.23 Disclaimer.

 

Notwithstanding anything to the contrary contained herein, (a) neither Terra
Tech nor Merger Sub shall be deemed to make to Terra Tech any representation or
warranty other than as expressly made by such Person in this Article III, and
(b) neither Terra Tech nor Merger Sub makes any representation or warranty to
OneQor, the Shareholders, SAFE 1 Holders or the OneQor Post-Closing SAFE Holders
with respect to (i) any projections, estimates or budgets heretofore delivered
to or made available to OneQor or its counsel, accountants or advisors of future
revenues, future expenses or expenditures or future results of operations of
Terra Tech or (ii) except as expressly covered by a representation and warranty
contained in this Article III, any other information or documents (financial or
otherwise) made available to OneQor or its counsel, accountants or advisors with
respect to Terra Tech or Merger Sub.

 

ARTICLE IV.

REPRESENTATIONS OF ONEQOR SHAREHOLDERS

 

Except as set forth in the Disclosure Schedule regarding the Shareholders
attached hereto (the “Shareholder Disclosure Schedule”), the Major Shareholders,
jointly and severally on behalf of each Shareholder, hereby represent and
warrant to Terra Tech, as of the date hereof:

  

4.1 Ownership.

 

Except as set forth in Section 4.1 of the Shareholder Disclosure Schedule, each
Shareholder owns the Shares set forth opposite such Shareholder’s name on
Schedule I, free and clear of all Liens, and are free of preemptive rights or
any other third-party rights; provided, however, that the Shares may be subject
to restrictions on transfer under state and/or federal securities laws.

 

4.2 Authorization.

 

Each Shareholder has legal capacity to enter into this Agreement and the
Transaction Agreements and has the right, power, authority and capacity, as
applicable, to execute and deliver this Agreement and the other Transaction
Agreements to which such Shareholder is a party and to perform the obligations
of such Shareholder thereunder.

 

4.3 Non-Contravention.

 

Except as set forth in Section 4.3 of the Shareholder Disclosure Schedule, the
execution and delivery by each Shareholder of this Agreement and the Transaction
Agreements to which such Shareholder is a party do not, and the performance of
the obligations of such Shareholder under this Agreement and thereunder will
not, (i) conflict with or violate any Laws, (ii) conflict with the governing
documents of such Shareholder, if applicable, or (iii) violate or conflict with,
constitute a breach of or default under, result in the loss of any benefit
under, permit the acceleration of any obligation under or create in any party
the right to terminate, modify or cancel, (A) any agreement applicable to such
Shareholder, or (B) any judgment to which such Shareholder is a party or by
which any of their respective properties are bound.

 



 45

  



 

4.4 Investment Representations.

 

(a) Such Shareholder understands that the Acquisition Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Acquisition Shares as
principal for its own account and not with a view to or for distributing or
reselling such Acquisition Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of such Acquisition Shares in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Acquisition Shares in violation of the Securities Act
or any applicable state securities law.

 

(b) Such Shareholder is an “accredited investor” as defined in Rule 501(a) under
the Securities Act. Such Shareholder has the requisite authority to purchase and
own the Acquisition Shares. Such Shareholder is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.

 

(c) The Acquisition Shares are being acquired for such Shareholder’s own account
for investment.

 

(d) Such Shareholder has been furnished with or has had access to the Terra Tech
SEC Reports and has performed its own due diligence investigation with respect
to the acquisition of the Acquisition Shares to the extent that such Shareholder
deemed necessary or desirable. Such Shareholder was afforded (i) the opportunity
to ask such questions as such Shareholder deemed necessary of, and to receive
answers from, representatives of Terra Tech concerning the merits and risks of
acquiring the Acquisition Shares; (ii) the right of access to information about
Terra Tech and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable such Shareholder to
evaluate the Acquisition Shares; and (iii) the opportunity to obtain such
additional information that Terra Tech possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Acquisition Shares.

 

(e) No representations or warranties have been made to such Shareholder by Terra
Tech or any equityholder, officer, manager, employee, agent or representative of
Terra Tech, other than as set forth in this Agreement.

 

(f) Such Shareholder has such knowledge and experience in financial and business
matters that such Shareholder is capable of evaluating the merits and risks of
acquisition of the Acquisition Share and of making an informed investment
decision with respect thereto.

 

(g) Such Shareholder acknowledges that the Acquisition Shares are being issued
in reliance on specific exemptions from the registration requirements of federal
and state securities Laws and that Terra Tech is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings set forth in this Agreement.

 



 46

  



 

ARTICLE V.

COVENANTS OF ONEQOR AND THE SHAREHOLDERS

 

5.1 Access and Investigation.

 

OneQor shall ensure that, at all times during the Pre-Closing Period:

 

(a) OneQor and its Representatives provide Terra Tech and its Representatives
reasonable access, during business hours and with twenty-four (24) hours’ notice
from Terra Tech to OneQor, to all of the premises and assets of OneQor, to all
existing books, records, Tax Returns, work papers and other documents and
information relating to OneQor, and to responsible officers and employees of
OneQor, and OneQor and its Representatives provide Terra Tech and its
Representatives with copies of such existing books, records, Tax Returns, work
papers and other documents and information relating to OneQor as Terra Tech may
reasonably request in good faith; provided, however, that any such request or
access is in such a manner as not to interfere with the normal operations of
OneQor. All requests by Terra Tech for access pursuant to this Section 5.1 shall
be submitted or directed exclusively to Matt Morgan or Larry Martin or such
other individuals as OneQor may designate in writing from time to time. Prior to
the Closing, without the prior written consent of OneQor, which may be withheld
for any reason, Terra Tech shall not contact any suppliers to, or customers of,
OneQor. No investigation by Terra Tech or other information received by Terra
Tech or its Representatives shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by OneQor in this Agreement.
Terra Tech shall, and shall cause its Representatives to, abide by the terms of
the Confidentiality Agreement with respect to any access or information provided
pursuant to this Section 5.1.

 

(b) Each of OneQor and its Representatives shall confer with Terra Tech upon
Terra Tech’s reasonable request concerning operational matters and otherwise
report regularly (not less than weekly and as Terra Tech may otherwise
reasonably request) to Terra Tech and discuss with Terra Tech and its
Representatives concerning the status of the business, assets, liabilities,
operations, and financial performance of OneQor, and promptly notify Terra Tech
of any material adverse change in the business, assets, liabilities, operations,
and financial performance of OneQor, or any event reasonably likely to lead to
any such material adverse change.

 

5.2 Operation of the Business.

 

Except as otherwise provided in this Agreement, the OneQor Disclosure Schedule,
in the Ordinary Course of Business of OneQor, or consented to in writing by
Terra Tech (which consent shall not be unreasonably withheld or delayed), OneQor
shall ensure that, during the Pre-Closing Period:

 

(a) It conducts its operations in the Ordinary Course of Business in all
material respects;

 



 47

  



  

(b) It uses its commercially reasonable efforts to preserve its current
business, keep available and not terminate the services of its current officers
and maintain its relations and goodwill with all suppliers, customers,
landlords, creditors, licensors, licensees, employees and other Persons having
business relationships with OneQor;

 

(c) It does not declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of its capital stock, and does not
repurchase, redeem or otherwise reacquire any shares of its capital stock or
other securities, except with respect to the repurchase of shares of OneQor
Common Stock upon termination of employees at the original purchase price
pursuant to agreements existing at the date hereof;

 

(d) It does not sell or otherwise issue (or grant any warrants, options or other
rights to purchase) any shares of capital stock or any other securities other
than the issuance of OneQor Common Stock to employees, consultants or advisors
of OneQor;

 

(e) It does not amend its Organizational Documents, and does not affect or
become a party to any recapitalization, reclassification of shares, stock split,
reverse stock split or similar transaction;

 

(f) It does not form any subsidiary or acquire any equity interest in any other
Entity;

 

(g) It does not establish or adopt any benefit plan, and does not pay any
material bonus or make any profit sharing or similar payment to, or materially
increase the amount of the wages, salary, commissions, fringe benefits or other
compensation or remuneration payable to, any of its directors, officers or
employees;

 

(h) It does not change any of its methods of accounting or accounting practices
in any material respect, except as in accordance with GAAP or as required by
Law;

 

(i) It does not make any material Tax election;

 

(j) It does not (i) acquire, dispose of, transfer, lease, license, mortgage,
pledge or encumber any fixed or other assets; (ii) incur, assume or prepay any
Indebtedness or obligation or any other liabilities or issue any debt
securities; (iii) assume, guarantee, endorse for the obligations of any other
Person; (iv) make any loans, advances or capital contributions to, or
investments in, any other Person; or (v) fail to maintain insurance consistent
with past practices for its business and property;

 

(k) It pays all debts and Taxes, files all of its Tax Returns and pays all other
obligations, when due;

 

(l) It does not enter into or amend any agreements pursuant to which any other
Person is granted distribution, marketing or other similar rights of any type or
scope with respect to any of its services, products or technology;

 



 48

  



 

(m) It does not hire any new officer-level employee;

 

(n) It does not revalue any of its assets, including, without limitation,
writing down the value of inventory or writing off notes or accounts receivable,
except as required under GAAP and in the Ordinary Course of Business; and

 

(o) It does not enter into any transaction or take any other action that would
reasonably be expected to cause or constitute a Breach of any representation or
warranty in Article II.

 

5.3 Filings and Consents; Cooperation.

 

OneQor shall ensure that:

 

(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by OneQor or the Shareholders
in connection with the execution and delivery of any of the Transaction
Agreements, or in connection with the consummation or performance of the Merger,
is made or given as soon as possible after the date of this Agreement;

 

(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by OneQor or the Shareholders in connection with the
execution and delivery of any of the Transaction Agreements, or in connection
with the consummation or performance of the Merger, is obtained as soon as
possible after the date of this Agreement and remains in full force and effect
through the Closing Date;

 

(c) It promptly delivers to Terra Tech a copy of each filing made, each notice
given and each Consent obtained by OneQor during the Pre-Closing Period; and

 

(d) During the Pre-Closing Period, OneQor and its Representatives reasonably
cooperate with Terra Tech and its Representatives, and prepare and make
available such documents and take such other actions as Terra Tech may
reasonably request in good faith, in connection with any filing, notice or
Consent that Terra Tech is required or elects to make, give or obtain.

 

5.4 Commercially Reasonable Efforts.

 

During the Pre-Closing Period, OneQor shall use its commercially reasonable
efforts to cause the conditions set forth in Article VIII and Article IX to be
satisfied on a timely basis and so that the Closing can take place on or before
December 2, 2019, in accordance with Section 1.3, and shall not take any action
or omit to take any action, the taking or omission of which would or could
reasonably be expected to result in any of the representations and warranties of
OneQor set forth in Article II becoming untrue, or in any of the conditions of
Closing set forth in Article VIII or Article IX not being satisfied.

 



 49

  



 

5.5 Notification.

 

During the Pre-Closing Period, OneQor shall promptly notify Terra Tech in
writing of:

 

(a) the discovery by OneQor of any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement which has resulted
in any representation or warranty made by OneQor in this Agreement not being
true and correct or caused any of the conditions of Closing set forth in Article
VIII not being satisfied; and

 

(b) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the written consent of Terra Tech) which has resulted in any representation
or warranty made by OneQor in this Agreement not being true or correct.

 

5.6 No Control of Other Party’s Business.

 

Nothing contained in this Agreement shall give Terra Tech, directly or
indirectly, the right to control or direct OneQor’s operations prior to the
Closing Date. Prior to the Closing Date, OneQor shall exercise, consistent with
the terms and conditions of this Agreement, complete control and supervision
over its business, assets and operations.

 

5.7 OneQor Audited Financial Statements.

 

Within thirty (30) days of the date of this Agreement, OneQor will furnish to
Terra Tech OneQor’s audited financial statements as of and for the period ended
September 30, 2019 which will (A) be prepared in accordance with GAAP applied on
a consistent basis throughout the periods presented and (B) fairly present, in
all material respects, the financial position and operating results of OneQor
and its subsidiaries as of the dates and for the periods indicated therein (the
“OneQor Audited Financial Statements”).

 

5.8 Shareholders Consent.

 

(a) OneQor shall use commercially reasonable efforts to obtain, immediately
following the execution and delivery of this Agreement, the Requisite OneQor
Vote pursuant to written consents of the Shareholders (the “Written Consent”).
The materials submitted to the Shareholders in connection with the Written
Consent shall include the OneQor Board Recommendation. Promptly following
receipt of the Written Consent, OneQor shall deliver a copy of such Written
Consent to Terra Tech.

 

(b) Promptly following, but in no event than ten (10) Business Days after,
receipt of the Written Consent, OneQor shall prepare and provide notice (the
“Shareholder Notice”) to every Shareholder that did not execute the Written
Consent. The Shareholder Notice shall (i) be a statement to the effect that the
OneQor Board unanimously determined that the Merger is advisable in accordance
with Section 251(b) of the DGCL and in the best interests of the Shareholders
and unanimously approved and adopted this Agreement, the Merger and the other
transactions contemplated hereby, (ii) provide the Shareholders to whom it is
sent with notice of the actions taken in the Written Consent, including the
approval and adoption of this Agreement, the Merger and the other transactions
contemplated hereby in accordance with Section 228(e) of the DGCL and the bylaws
of OneQor and (iii) notify such Shareholders of their dissent and appraisal
rights pursuant to Section 262 of the DGCL. The Shareholder Notice shall include
therewith a copy of Section 262 of Delaware Law and all such other information
as Terra Tech shall reasonably request, and shall be sufficient in form and
substance to start the twenty (20) day period during which a Shareholder must
demand appraisal of such Shareholder’s OneQor Common Stock as contemplated by
Section 262(d)(2) of the DGCL. All materials submitted to the Shareholders in
accordance with this Section 5.8(b) shall be subject to Terra Tech’s advance
review and reasonable approval.

 



 50

  



 

ARTICLE VI.

COVENANTS OF TERRA TECH

  

6.1 Notification.

 

During the Pre-Closing Period, Terra Tech shall promptly notify OneQor in
writing of:

 

(a) the discovery by Terra Tech of any event, condition, fact or circumstance
that occurred or existed on or prior to the date of this Agreement which is
contrary to any representation or warranty made by Terra Tech in this Agreement;
and

 

(b) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the written consent of OneQor) and that is contrary to any representation or
warranty made by Terra Tech in this Agreement.

 

6.2 Filings and Consents; Cooperation.

 

Terra Tech shall ensure that:

 

(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by Terra Tech in connection
with the execution and delivery of any of the Transaction Agreements, or in
connection with the consummation or performance of the Merger, is made or given
as soon as possible after the date of this Agreement;

 

(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by Terra Tech in connection with the execution and
delivery of any of the Transaction Agreements, or in connection with the
consummation or performance of the Merger, is obtained as soon as possible after
the date of this Agreement and remains in full force and effect through the
Closing Date;

 

(c) Terra Tech promptly delivers to OneQor and a copy of each filing made, each
notice given and each Consent obtained by Terra Tech during the Pre-Closing
Period; and

 



 51

  



 

(d) During the Pre-Closing Period, Terra Tech and its Representatives cooperate
with OneQor and its Representatives, and prepare and make available such
documents and take such other actions as OneQor may reasonably request in good
faith, in connection with any filing, notice or Consent that OneQor is required
or elects to make, give or obtain.

 

6.3 Commercially Reasonable Efforts.

 

During the Pre-Closing Period, Terra Tech shall use its commercially reasonable
efforts to cause the conditions set forth in Article VIII and Article IX to be
satisfied on a timely basis and so that the Closing can take place on or before
December 2, 2019, or as soon thereafter as is reasonably practical, in
accordance with Section 1.3, and shall not take any action or omit to take any
action, the taking or omission of which would or could reasonably be expected to
result in any of the representations and warranties of Terra Tech set forth in
this Agreement becoming untrue or in any of the conditions of closing set forth
in Article VIII or Article IX not being satisfied.

 

6.4 Operation of the Business.

 

Except as otherwise provided in this Agreement, the Terra Tech Disclosure
Schedule, in connection with the consummation of the Planned Dispositions, in
the Ordinary Course of Business of Terra Tech, or consented to in writing by
OneQor, Terra Tech shall ensure that during the Pre-Closing Period:

 

(a) It conducts its operations in the Ordinary Course of Business in all
material respects;

 

(b) It uses its commercially reasonable efforts to preserve its current
business, keep available and not terminate the services of its current officers
and maintain its relations and goodwill with all suppliers, customers,
landlords, creditors, licensors, licensees, employees and other Persons having
business relationships with Terra Tech;

 

(c) It does not declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of its capital stock, and does not
repurchase, redeem or otherwise reacquire any shares of its capital stock or
other securities;

 

(d) It does not sell or otherwise issue (or grant any warrants, options or other
rights to purchase) any shares of capital stock or any other securities other
than in (i) connection with the conversion or exercise of Terra Tech Securities
outstanding as of the date hereof, (ii) issuances of shares of capital stock
pursuant to that certain Investment Agreement by and between Terra Tech Corp.
and Dominion Capital LLC dated November 28, 2016 or (iii) the issuance of
options to purchase Terra Tech Common Stock to Persons hired as an officer-level
employee in accordance with Section 6.4(m) of this Agreement;

 

(e) It does not amend its Organizational Documents, and does not affect or
become a party to any recapitalization, reclassification of shares, stock split,
reverse stock split or similar transaction;

 



 52

  



 

(f) It does not form any subsidiary or acquire any equity interest in any other
Entity;

 

(g) It does not establish or adopt any benefit plan, and does not pay any
material bonus or make any profit sharing or similar payment to, or materially
increase the amount of the wages, salary, commissions, fringe benefits or other
compensation or remuneration payable to, any of its directors, officers or
employees;

 

(h) It does not change any of its methods of accounting or accounting practices
in any material respect, except as in accordance with GAAP or as required by
Law;

 

(i) It does not change any material Tax election except as otherwise required by
applicable Law;

 

(j) It does not (i) acquire, dispose of, transfer, lease, license, mortgage,
pledge or encumber any fixed or other assets; (ii) incur, assume or prepay any
Indebtedness or obligation or any other liabilities or issue any debt
securities; (iii) assume, guarantee, endorse for the obligations of any other
Person; (iv) make any loans, advances or capital contributions to, or
investments in, any other Person; or (v) fail to maintain insurance consistent
with past practices for its business and property; provided, however, that any
consent pursuant to this Section 6.4(j) shall not be unreasonably withheld,
delayed or conditioned;

 

(k) It pays all debts and Taxes, files all of its Tax Returns and pays all other
obligations, when due;

 

(l) It does not enter into or amend any agreements pursuant to which any other
Person is granted distribution, marketing or other similar rights of any type or
scope with respect to any of its services, products or technology;

 

(m) It does not hire any officer-level employee; provided that Terra Tech may
replace an existing officer as of the date hereof so long as such incoming
officer’s compensation is substantially the same as the departing officer.

 

(n) It does not revalue any of its assets, including, without limitation,
writing down the value of inventory or writing off notes or accounts receivable,
except as required under GAAP; and

 

(o) It does not enter into any transaction or take any other action that would
reasonably be expected to cause or constitute a Breach of any representation or
warranty in Article III.

 

6.5 No Control of Other Party’s Business.

 

Nothing contained in this Agreement shall give OneQor, directly or indirectly,
the right to control or direct Terra Tech’s operations prior to the Closing
Date. Prior to the Closing Date, Terra Tech shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision over
its business, assets and operations.

 



 53

  



 

ARTICLE VII.

MUTUAL COVENANTS

 

 

7.1 Disclosure of Confidential Information.

 

(a) Each of Terra Tech, OneQor, the Shareholders, the SAFE 1 Holders and the
OneQor Post-Closing SAFE Holders (each, a “Receiving Party”) acknowledges and
agrees that it may receive Confidential Information in connection with the
Merger and the transactions contemplated by this Agreement from the other
parties to this Agreement (the “Disclosing Party”), including without
limitation, the Disclosure Schedules and any information disclosed during the
due diligence process, the public disclosure of which will harm the Disclosing
Party’s business. The Receiving Party may use Confidential Information only in
connection with the Merger. The information from the due diligence review may
not be used for any purpose other than in connection with the Merger. Except as
expressly provided in this Agreement, the Receiving Party shall not disclose
Confidential Information to anyone without the Disclosing Party’s prior written
consent, except to the extent that the Receiving Party can show that such
information (y) is generally available to and known by the public through no
fault of the Receiving Party, any of its Affiliates or its respective
Representatives; or (z) is lawfully acquired by the Receiving Party, any of its
Affiliates or its respective Representatives from sources which are not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation. The Receiving Party shall take all reasonable measures to avoid
disclosure, dissemination or unauthorized use of Confidential Information,
including, at a minimum, those measures it takes to protect its own confidential
information of a similar nature.

 

(b) The Receiving Party may disclose Confidential Information as required to
comply with Orders of a Governmental Body that have jurisdiction over it,
provided that the Receiving Party (i) gives the Disclosing Party reasonable
prior notice (to the extent permitted by Law) to allow the Disclosing Party to
seek a protective order or other appropriate remedy, (ii) discloses only the
portion of such information which the Receiving Party is advised by counsel in
writing is legally required to be disclosed by such Governmental Body, and (iii)
uses commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.

 

(c) All Confidential Information shall remain the exclusive property of the
Disclosing Party. The Disclosing Party’s disclosure of Confidential Information
shall not constitute an express or implied grant to the Receiving Party of any
rights to or under the Disclosing Party’s patents, copyrights, trade secrets,
trademarks or other intellectual property rights.

 



 54

  



 

(d) The Receiving Party shall notify the Disclosing Party immediately upon
discovery of any unauthorized use or disclosure by the Receiving Party of
Confidential Information or any other breach of this Section 7.1 by the
Receiving Party. The Receiving Party shall cooperate with the Disclosing Party
to take reasonable steps to help the Disclosing Party regain possession of such
Confidential Information and prevent its further unauthorized use.

 

(e) The Receiving Party shall return or destroy all tangible materials embodying
Confidential Information (in any form and including, without limitation, all
summaries, copies and excerpts of Confidential Information) promptly following
the Disclosing Party’s written request; provided, however, that, subject to the
provisions of this Agreement, the Receiving Party may retain one copy of such
materials in the confidential, restricted access files of its legal or similar
department for use only in the event a dispute arises between the parties
related to the Merger and only in connection with that dispute. At the
Disclosing Party’s option, the Receiving Party shall provide written
certification of its compliance with this Section 7.1.

 

7.2 Non-Competition.

 

Each Restricted Party shall not, and shall cause their respective Affiliates not
to, anywhere worldwide, directly or indirectly, for a period starting on the
Closing Date and continuing until the three (3) year anniversary of the Closing
Date (the “Restricted Period”), be engaged as an officer, director, employee or
consultant of, or in any way be associated in an ownership capacity with, any
corporation, company, limited liability company, partnership or other entity
which competes, directly or indirectly, with the business of Terra Tech or
OneQor as currently conducted or as conducted during the Restricted Period.
Notwithstanding the foregoing, each Restricted Party may own, directly or
indirectly, solely as an investment, securities of any Person traded on any
national securities exchange if such Restricted Party is not a controlling
Person of, or a member of a group which controls, such Person and does not,
directly or indirectly, own 5% or more of any class of securities of such
Person.

 

7.3 Non-Solicitation.

 

Each Restricted Party shall not, and shall cause their respective Affiliates not
to, directly or indirectly, during the Restricted Period, enter into any
contract, arrangement or understanding with (whether written or oral), or
contact, solicit or approach for the purpose of offering employment to or
entering into any material business relationship arrangement with (whether as an
employee, consultant, agent, independent contractor or otherwise), any Person
who is an employee or consultant of Terra Tech or OneQor during the Restricted
Period, except pursuant to a general solicitation which is not directed
specifically to any such employees; provided, that nothing in this Section 7.3
shall prevent a Restricted Party or any of its Affiliates from hiring (i) any
employee whose employment has been terminated by OneQor or Terra Tech or (ii)
after 90 days from the date of termination of employment, any employee whose
employment has been terminated by the employee.

 

7.4 Publicity.

 

Except as agreed in writing between Terra Tech and OneQor, no party hereto, nor
any of their Representatives, shall issue or disseminate any press release or
other public announcement or otherwise make any public disclosure of any nature
(including to any of its suppliers, customers, landlords, creditors or employees
or to any other Person) regarding the Merger, except in each case to the extent
that a Party is required by Law to make such disclosure regarding such
transactions; provided, however, that if it is required by Law to make such
public disclosure, the Party required to make such public disclosure shall
provide the other Party with a reasonable opportunity to review and comment on
any proposed public disclosure before it is publicly disclosed.

 



 55

  



 

7.5 Indemnification.

 

(a) Subject to the other terms and conditions of this Section 7.5, from and
after Closing, the Major Shareholders, jointly and severally, shall defend,
indemnify and hold harmless Terra Tech, and its respective employees, officers,
directors, stockholders, controlling persons, affiliates, agents, successors and
assigns (collectively, the “Terra Tech Indemnified Persons”), and shall
reimburse the Terra Tech Indemnified Persons, for, from and against any loss,
liability, claim, damage, expense (including costs of investigation and defense
and reasonable attorneys’ fees) whether or not involving a third-party claim
(collectively, “Damages”), directly or indirectly, relating to, resulting from
or arising out of:

 

(i) any breach of or inaccuracy in any representation or warranty by or of
OneQor, the Major Shareholders or the Shareholders contained in or pursuant to
this Agreement;

 

(ii) any breach or nonfulfillment of any covenant, agreement or other obligation
by or of OneQor, the Major Shareholders or the Shareholders (only to the extent
made or occurring prior to or at the Closing) contained in or pursuant to this
Agreement, the Transaction Agreements executed by OneQor, or any of the other
agreements or certificates delivered at Closing to be entered into by OneQor
pursuant to or in connection with this Agreement;

 

(iii) any claim made by any Shareholder, SAFE 1 Holder or OneQor Post-Closing
SAFE Holder relating to such Person’s rights with respect to Acquisition Shares
or payment of consideration, or the calculations and determinations set forth on
the Consideration Spreadsheet; and

 

(iv) any amounts paid to the holders of Dissenting Shares, including any
interest required to be paid thereon, that are in excess of what such holders
would have received hereunder had such holders not been holders of Dissenting
Shares.

 

(b) [Reserved].

 

(c) Subject to the other terms and conditions of this Section 7.5, from and
after Closing, Terra Tech shall defend, indemnify and hold harmless OneQor and
the Shareholders and their respective employees, officers, directors,
stockholders, controlling persons, affiliates, agents, successors and assigns
(collectively, the “OneQor Indemnified Persons”), and shall reimburse the OneQor
Indemnified Persons, for, from and against any Damages, directly or indirectly,
relating to, resulting from or arising out of:

 

(i) any breach of or inaccuracy in any representation or warranty by or of Terra
Tech contained in or pursuant to this Agreement; and

 

(ii) any breach or nonfulfillment of any covenant, agreement or other obligation
by or of Terra Tech contained in or pursuant to this Agreement, the Transaction
Agreements executed by Terra Tech, or any of the other agreements or
certificates delivered at Closing to be entered into by Terra Tech pursuant to
or in connection with this Agreement;

  

provided, in each case, that notwithstanding anything herein to the contrary,
the OneQor Indemnified Parties shall be entitled to receive shares of Terra Tech
Common Stock equal to the amount of such Damages, with each such share of Terra
Tech Common Stock to be equal to the Fair Market Value of the Terra Tech Common
Stock on the date of issuance.

 



 56

  



 

(d) Promptly after receipt by an indemnified Party under this Section 7.5 of
notice of a claim against it (“Claim”), such indemnified Party shall, if a claim
is to be made against an indemnifying Party under such Section, give notice to
the indemnifying Party of such Claim, but the failure to so notify the
indemnifying Party will not relieve the indemnifying Party of any liability that
it may have to any indemnified Party, except to the extent that the indemnifying
Party demonstrates that the defense of such action is prejudiced by the
indemnified Party’s failure to give such notice.

 

(e) A claim for indemnification for any matter not involving a third-party claim
may be asserted by notice to the Party from whom indemnification is sought.

 

(f) Each Indemnified Person shall take, and cause its Affiliates to take, all
commercially reasonable steps to mitigate any Damages upon actually becoming
aware of any claims or Damages that would reasonably be expected to give rise to
liability for indemnification under this Section 7.5; provided, however, that no
Indemnified Person shall be required to initiate any legal proceeding in order
to comply with this Section 7.5.

 

(g) All indemnification and other payments under this Section 7.5 shall, to the
extent permitted by applicable Law, be treated for all income Tax purposes as
adjustments to the aggregate consideration paid hereunder. None of the parties
shall take any position on any Tax return, or before any Governmental Body, that
is inconsistent with such treatment unless otherwise required by any applicable
Law.

 

(h) With respect to any claim for indemnification pursuant Sections 7.5(a) or
(b), for so long as there is at least one (1) Continuing Terra Tech Director on
the Terra Tech Board, the Continuing Terra Tech Directors shall have sole
authority on behalf of a Terra Tech Indemnified Person to (a) pursue or not
pursue any indemnification claim against the indemnifying Parties, (b) consent
to, compromise or settle any indemnification claim, (c) conduct negotiations
with the Shareholder Representative and its Representatives regarding such
indemnification claim, and, in connection therewith, to: (A) assert or institute
any indemnification claim; (B) investigate, defend, contest or litigate any
indemnification claim and compromise or settle on such terms as the Continuing
Terra Tech Directors in their sole discretion shall determine to be appropriate.
In connection with this Section 7.5(h), Terra Tech, the indemnifying Parties and
the Surviving Corporation shall provide any and all relevant information related
to or with respect to a potential claim for indemnification pursuant to this
Section 7.5 to the Continuing Terra Tech Directors. In connection with the
Continuing Terra Tech Directors exercise of their rights and duties pursuant to
this Section 7.5(h), the Continuing Terra Tech Directors shall be permitted to
hire counsel and advisors of its choosing and the payment of the fees and
disbursements of such counsel and advisors shall be borne by Terra Tech.

 



 57

  



 

(i) With respect to any claim for indemnification pursuant Sections 7.5(c), for
so long as there is at least one (1) Major Shareholder on the Terra Tech Board
(the “Major Shareholders Director(s)”), the Major Shareholders Director(s) shall
have sole authority on behalf of a OneQor Indemnified Person to (a) pursue or
not pursue any indemnification claim against the indemnifying Parties, (b)
consent to, compromise or settle any indemnification claim, (c) conduct
negotiations with Terra Tech and its Representatives regarding such
indemnification claim, and, in connection therewith, to: (A) assert or institute
any indemnification claim; (B) investigate, defend, contest or litigate any
indemnification claim and compromise or settle on such terms as the Major
Shareholders Director(s) in their sole discretion shall determine to be
appropriate. In connection with this Section 7.5(i), Terra Tech, the
indemnifying Parties and the Surviving Corporation shall provide any and all
relevant information related to or with respect to a potential claim for
indemnification pursuant to this Section 7.5 to the Major Shareholders
Director(s). In connection with the Major Shareholders Director(s) exercise of
their rights and duties pursuant to this Section 7.5(i), the Major Shareholders
Director(s) shall be permitted to hire counsel and advisors of its choosing and
the payment of the fees and disbursements of such counsel and advisors shall be
borne by Terra Tech.

 

ARTICLE VIII.

CLOSING CONDITIONS OF TERRA TECH AND MERGER SUB

 

The obligations of Terra Tech and Merger Sub to affect the Closing and
consummate the Merger are subject to the satisfaction of each of the following
conditions:

  

8.1 Accuracy of Representations and Warranties.

 

The representations and warranties of OneQor, the Major Shareholders and the
Shareholders in this Agreement shall have been true and correct in all material
respects as of the date of this Agreement (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date) and shall be true and correct in all material respects on and as of
the Closing (except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date and for changes
expressly provided for in this Agreement). OneQor, the Major Shareholders and
the Shareholders shall have performed in all material respects all obligations
in this Agreement required to be performed or observed by them on or prior to
the Closing.

 



 58

  



 

8.2 Additional Conditions to Closing.

 

(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance and registration of the Acquisition
Shares shall have been received.

 

(b) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Merger shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or Governmental Body which
prohibits or restricts the consummation of the Merger. All authorizations,
consents, orders or approvals of, or declarations or filings with, and all
expirations of waiting periods imposed by, any Governmental Body which are
necessary for the consummation of the Merger, other than those the failure to
obtain which would not materially adversely affect the consummation of the
Merger or have a Material Adverse Effect on Terra Tech and its subsidiaries,
taken as a whole, shall have been filed, occurred or been obtained (all such
permits, approvals, filings and consents and the lapse of all such waiting
periods being referred to as the “Requisite Regulatory Approvals”) and all such
Requisite Regulatory Approvals shall be in full force and effect.

 

(c) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Merger, by any
Governmental Body which, in connection with the grant of a Requisite Regulatory
Approval, imposes any material condition or material restriction upon Terra Tech
or its subsidiaries or OneQor, including, without limitation, requirements
relating to the disposition of assets, which in any such case would so
materially adversely impact the economic or business benefits of the Merger as
to render inadvisable the consummation of the Merger.

 

(d) This Agreement shall have been duly adopted by the Requisite OneQor Vote.

 

8.3 Performance of Agreements.

 

OneQor or the Shareholders, as the case may be, shall have executed and
delivered each of the agreements, instruments and documents required to be
executed and delivered, and performed in all material respects all actions
required to be performed by OneQor or any of the Shareholders, as the case may
be, pursuant to this Agreement, except as Terra Tech has otherwise waived in
writing.

 

8.4 Consents.

 

Each of the Consents identified in Section 2.5 of the OneQor Disclosure Schedule
shall have been obtained and shall be in full force and effect, other than those
Consents, which have been expressly waived by Terra Tech.

 

8.5 No Material Adverse Change.

 

There shall not have been any Material Adverse Effect on OneQor since the date
of this Agreement.

 



 59

  



 

8.6 OneQor Closing Certificate.

 

In addition to the documents required to be received under this Agreement, Terra
Tech shall also have received the following documents:

 

(a) copies of resolutions of OneQor, certified by a Secretary, Assistant
Secretary or other appropriate officer of OneQor, authorizing the execution,
delivery and performance of this Agreement, the Transaction Agreements and the
Merger;

 

(b) good standing certificate with respect to OneQor issued by the State of
Delaware;

 

(c) the Consideration Spreadsheet;

 

(d) an original signed document of each of the following as of the Closing Date
(together, the “FIRPTA Certificates”) (i) a statement certifying that OneQor is
not, and has not been at any time during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code, a “United States real property holding
corporation,” as defined in Section 897(c)(2) of the Code, conforming to the
requirements of Treasury Regulations Section 1.1445-2(c)(3) and 1.897-2(h), and
(ii) a notice to be delivered to the IRS in accordance with the provisions of
Treasury Regulations Section 1.897-2(h)(2), together with written authorization
for Terra Tech to deliver such notice to the IRS on behalf of OneQor following
the Closing; and

 

(e) such other documents as Terra Tech may reasonably request in good faith and
as are reasonably necessary to consummate the Merger.

 

8.7 OneQor Audited Financial Statements.

 

The OneQor Audited Financial Statements shall have been delivered to Terra Tech.

 

8.8 Dissenting Shares.

 

Holders of no more than five percent (5%) of the outstanding shares of OneQor
Common Stock as of immediately prior to the Effective Time, in the aggregate,
shall have exercised, or remain entitled to exercise, statutory appraisal rights
pursuant to Section 262 of the DGCL with respect to such shares of OneQor Common
Stock.

 

8.9 Forfeiture Agreements.

 

Each of Derek Peterson and Mike Nahass shall have entered into forfeiture
agreements related to their vested and unvested options in Terra Tech in a form
reasonably satisfactory to Terra Tech.

 

8.10 Terra Tech Employment Agreement Amendments.

 

Each of Derek Peterson and Mike Nahass shall have entered into amendments to
their existing employment agreements in a form reasonably satisfactory to Terra
Tech.

 



 60

  



 

8.11 SAFE Amendments.

 

Each SAFE 1 Holder shall have entered into an amendment to their respective SAFE
security providing for the conversion of such SAFE into shares of OneQor Common
Stock immediately prior to the Effective Time in a form reasonably satisfactory
to Terra Tech.

 

8.12 OneQor Employment Agreement Amendments.

 

Each of Matthew Morgan and Larry Martin shall have entered into an amendment or
a side letter to their respective Employment Agreement (as defined below)
regarding the payment of a bonus upon the occurrence of a Change of Control (as
defined in the Employment Agreements) in a form reasonably satisfactory to Terra
Tech.

 

ARTICLE IX.

CLOSING CONDITIONS OF ONEQOR AND THE SHAREHOLDERS

 

The obligations of OneQor and the Shareholders to affect the Closing and
consummate the Merger are subject to the satisfaction of each of the following
conditions:

  

9.1 Accuracy of Representations and Warranties.

 

The representations and warranties of Terra Tech in this Agreement shall have
been true and correct in all material respects as of the date of this Agreement
(except to the extent such representations and warranties are specifically made
as of a particular date, in which case such representations and warranties shall
be true and correct as of such date) and shall be true and correct in all
respects on and as of the Closing (except to the extent such representations and
warranties are specifically made as of a particular date, in which case such
representations and warranties shall be true and correct as of such date and for
changes expressly provided for in this Agreement) and Terra Tech shall have
performed in all material respects all obligations in this Agreement required to
be performed or observed by it on or prior to the Closing.

 

9.2 Additional Conditions to Closing.

 

(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance and registration of the Acquisition
Shares in the name of the Shareholders by Terra Tech shall have been received.

 

(b) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Merger shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or Governmental Body which
prohibits or restricts the consummation of the Merger. All Requisite Regulatory
Approvals shall have been filed, occurred or been obtained and all such
Requisite Regulatory Approvals shall be in full force and effect.

 



 61

  



 

(c) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Merger, by any
Governmental Body which, in connection with the grant of a Requisite Regulatory
Approval, imposes any condition or restriction upon Terra Tech or its
subsidiaries or OneQor, including, without limitation, requirements relating to
the disposition of assets, which in any such case would so materially adversely
impact the economic or business benefits of the Merger as to render inadvisable
the consummation of the Merger.

 

9.3 Performance of Agreements.

 

Terra Tech shall have executed and delivered each of the agreements, instruments
and documents required to be executed and delivered, and performed in all
material respects all actions required by Terra Tech pursuant to this Agreement,
except as OneQor and the Shareholders have otherwise waived in writing.

 

9.4 Consents.

 

Each of the Consents identified in Section 3.4 of the Terra Tech Disclosure
Schedule shall have been obtained and shall be in full force and effect, other
than those Consents the absence of which shall not have a Material Adverse
effect on Terra Tech.

 

9.5 No Material Adverse Change.

 

There shall not have been any Material Adverse Effect in Terra Tech since the
date of this Agreement.

 

9.6 Terra Tech Closing Certificates.

 

OneQor and the Shareholders shall have received the following documents:

 

(a) copies of resolutions of Terra Tech, certified by a Secretary, Assistant
Secretary or other appropriate officer of Terra Tech, authorizing the execution,
delivery and performance of this Agreement, the Transaction Agreements and the
Merger;

 

(b) good standing certificate with respect to Terra Tech issued by the State of
Nevada; and

 

(c) such other documents as OneQor may reasonably request in good faith and as
reasonably necessary to consummate the Merger.

 

9.7 Terra Tech Board.

 

Larry Martin, Matthew Morgan, Bill Yeung and Terry Lierman shall have been
appointed to the board of directors of Terra Tech effective as of the Closing.

 



 62

  



 

9.8 Capitalization.

 

At least two (2) Business Days before Closing, Terra Tech shall have delivered
to OneQor and the Shareholders a capitalization table of Terra Tech on a Fully
Diluted Basis as of such date and a reasonable estimate of such capitalization
as of the Closing Date.

 

9.9 Acquired Shares.

 

Terra Tech shall have issued the Acquired Shares in book-entry form or
certificates registered in the name of each Shareholder and SAFE 1 Holder free
and clear from all Liens.

 

9.10 Non-Compete Agreements.

 

Each of Derek Peterson and Mike Nahass shall have entered into the
Non-Competition Agreements with Terra Tech in a form reasonably satisfactory to
OneQor.

 

9.11 Promissory Notes.

 

Terra Tech shall have assumed in form reasonably satisfactory to the Major
Shareholders the Promissory Notes and such Promissory Notes shall be in full
force and effect.

 

9.12 Employment Agreements.

 

Terra Tech shall have assumed in form reasonably satisfactory to the Major
Shareholders that certain Amended and Restated Executive Employment Agreement
between OneQor and Matt Morgan dated on or about the date of this Agreement and
that certain Amended and Restated Executive Employment Agreement between OneQor
and Larry Martin dated on or about the date of this Agreement (collectively, the
“Employment Agreements”) on the same terms and conditions and such Employment
Agreements shall be in full force and effect.

 

ARTICLE X.

POST-CLOSING COVENANTS

 

10.1 Further Assurances. Each of the parties agrees that it will, from time to
time after the date of this Agreement, execute and deliver such other
certificates, documents and instruments and take such other action as may be
reasonably requested by the other Party to carry out the actions and
transactions contemplated by this Agreement, including the closing conditions
described in Article VIII and Article IX. OneQor and the Shareholders shall
reasonably cooperate with Terra Tech in its obtaining of the books and records
of OneQor, or in preparing any solicitation materials to be sent to the
shareholders of Terra Tech in connection with the approval of the Merger and the
transactions contemplated by the Transaction Agreements.

 



 63

  



 

10.2 Filing of Schedule 14F-1.

 

(a) Provided that OneQor shall have complied with Section 10.2(c) below, Terra
Tech shall as promptly as practicable after the Closing Date, but in no event
later than December 3, 2019, file the Information Statement on Schedule 14F-1
with the SEC with respect to the transactions described in this Agreement. No
earlier than ten days following the mailing of the Schedule 14F-1 to the Terra
Tech stockholders, Terra Tech shall cause the appointment of the individuals set
forth on Schedule II to be the directors and officers of Terra Tech, and shall
cause the concurrent resignation of the officers of Terra Tech as set forth on
Schedule III.

 

(b) Terra Tech’s obligations to appoint the OneQor Designee to the Terra Tech
Board shall be subject to Section 14(f) of the Exchange Act and Rule 14f-1
promulgated thereunder. Terra Tech shall promptly take all actions required
pursuant to Section 14(f) and Rule 14f-1 in order to fulfill its obligations
under this Section 10.2, including mailing to each registered holder of Terra
Tech Common Stock any information required by Section 14(f) and Rule 14f-1 to
enable the OneQor Designee to be appointed, elected or designated to the board
of directors of Terra Tech upon expiration of the ten-day window prescribed by
Section 14(f) and Rule 14f-1.

 

(c) No later than November 10, 2019, OneQor shall provide to Terra Tech any
information with respect to OneQor and the OneQor Designee required by Section
14(f) and Rule 14f-1.

 

(d) OneQor, the Shareholders, the SAFE 1 Holders and the OneQor Post-Closing
SAFE Holders acknowledge and agree that no indemnification claim pursuant to
Section 7.5 shall be made resulting from, arising out of or based upon any
breach of this Section 10.2.

 

10.3. Stock Option Plan. On or before December 2, 2019, Terra Tech shall have
adopted a stock option plan providing for at least 15% of the outstanding shares
of Terra Tech Common Stock at the Closing Date to be designated for directors,
advisors and employees and such equity incentive plan is in full force and
effect.

 

10.4 Post-Closing Sale. Terra Tech shall use commercially reasonable efforts to
complete the Planned Dispositions as soon as practicable after the Closing Date.
Terra Tech, on behalf of itself and its officers, directors, and stockholders,
understands the significance of this Section 10.4 to the parties’ intent to
consummate the Merger, the future business operations of Terra Tech, and the
Parties’ desire to list the shares of Terra Tech Common Stock on a national
securities exchange, and acknowledges and agrees that this Section 10.4 is an
essential and material term of this Agreement; provided, however, OneQor, the
Shareholders, the SAFE 1 Holders and the OneQor Post-Closing SAFE Holders
acknowledge and agree that no indemnification claim pursuant to Section 7.5
shall be made resulting from, arising out of or based upon any breach of this
Section 10.4.

 



 64

  



 

ARTICLE XI.

TERMINATION

 

11.1 Termination.

 

This Agreement may be terminated and the Merger abandoned at any time prior to
the Closing Date:

 

(a) by mutual written consent of Terra Tech, OneQor and the Shareholders;

 

(b) by Terra Tech, if Terra Tech is not then in material breach of any provision
of this Agreement, (i) there is a material breach of any covenant or obligation
of OneQor or the Shareholders; provided, however, that if such material breach
is capable of being cured prior to the Closing Date, such material breach shall
not have been cured within 10 days of OneQor and the Shareholder’s receipt of
the written notice of such breach by Terra Tech, or (ii) Terra Tech determines
in good faith that the timely satisfaction of any condition set forth in Article
VIII has become impossible or impractical (other than as a result of any failure
on the part of Terra Tech to comply with or perform its covenants and
obligations under this Agreement or any of the other Transaction Agreements);

 

(c) by OneQor if (i) there is a material breach of any covenant or obligation of
Terra Tech; provided, however, that if such breach is capable of being cured
prior to the Closing Date, such breach shall not have been cured within 10 days
of Terra Tech’s receipt of the written notice of such breach by OneQor or the
Shareholders, as applicable, or (ii) OneQor determines in good faith that the
timely satisfaction of any condition set forth in Article IX has become
impossible or impractical (other than as a result of any failure on the part of
OneQor or any Shareholder to comply with or perform any covenant or obligation
set forth in this Agreement or any of the other Transaction Agreements);

 

(d) by Terra Tech if the Closing has not taken place on or before December 2,
2019 (except if as a result of any failure on the part of Terra Tech to comply
with or perform its covenants and obligations under this Agreement or in any
other Transactional Agreement);

 

(e) by OneQor if the Closing has not taken place on or before December 2, 2019
(except if as a result of the failure on the part of OneQor or the Shareholders
to comply with or perform any covenant or obligation set forth in this Agreement
or in any other Transactional Agreement);

 

(f) by any of Terra Tech, on the one hand, or OneQor, on the other hand, if any
court of competent jurisdiction in the United States or other Governmental Body
shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the Merger and such order,
decree, ruling or any other action shall have become final and non-appealable;
provided, however, that the party seeking to terminate this Agreement pursuant
to this Section 11.1(f) shall have used all commercially reasonable efforts to
remove such order, decree or ruling; or

 

(g) by any of Terra Tech, on the one hand, or OneQor, on the other hand, if (i)
Terra Tech executes a definitive agreement with a third party (other than
OneQor) relating to any transaction or series of related transactions involving
the sale of the business, equity interests, or assets of Terra Tech (excluding
the Planned Dispositions), or any merger, consolidation, share exchange, joint
venture, recapitalization, reorganization, business combination or similar
transaction involving Terra Tech, or (ii) any tender offer is commenced by a
third party or Terra Tech related to Terra Tech Common Stock and the Terra Tech
Board recommends that the stockholders of Terra Tech accept such tender offer.

 



 65

  



 

(h) The parties hereby agree and acknowledge that a breach of the provisions of
Section 5.1, Section 5.2, Section 5.3 and Section 5.4 are, without limitation,
material breaches of this Agreement.

 

11.2 Termination Procedures.

 

If Terra Tech wishes to terminate this Agreement pursuant to Section 11.1, Terra
Tech shall deliver to the Shareholders and OneQor a written notice stating that
Terra Tech is terminating this Agreement and setting forth a brief description
in reasonable detail of the basis on which Terra Tech is terminating this
Agreement. If OneQor or the Shareholders wish to terminate this Agreement
pursuant to Section 11.1, OneQor or the Shareholders shall deliver to Terra Tech
a written notice stating that OneQor and the Shareholders are terminating this
Agreement and setting forth a brief description in reasonable detail of the
basis on which OneQor and the Shareholders are terminating this Agreement.

 

11.3 Effect of Termination.

 

In the event of the termination of this Agreement in accordance with this
Article XI, this Agreement shall forthwith have no further effect, except if
this Agreement is validly terminated by OneQor or Terra Tech pursuant to Section
11(g), then in any such event, Terra Tech shall pay to OneQor or its designee,
promptly (but in any event no later than two (2) Business Days after OneQor
validly terminates this Agreement pursuant to Section 11.1(g), an amount equal
to $3.0 million (the “Breakup Fee”), which amount shall be payable in cash in
immediately available funds, by wire transfer to an account or accounts
designated in writing by OneQor. Except for the preceding sentence or a
termination resulting from a material breach by a Party to this Agreement, there
shall be no liability or obligation on the part of any Party hereto. In the
event of a material breach, the remedies of the non-breaching party shall be to
seek damages from the breaching party or to obtain an order for specific
performance, in addition to or in lieu of other remedies provided herein. Upon
request after termination, each Party will redeliver or, at the option of the
Party receiving such request, destroy, all reports, work papers and other
material of any other Party relating to this Agreement and the Merger, whether
obtained before or after the execution hereof, to the Party furnishing same;
provided, however, that each Party shall, in all events, remain bound by and
continue to be subject to Section 7.1, Section 7.4 and Section 7.5.
Notwithstanding the above, both Terra Tech, on the one hand, and OneQor and the
Shareholders, on the other hand, shall be entitled to announce the termination
of this Agreement by means of a mutually acceptable press release. The
provisions of this Section 11.3 shall survive any termination of this Agreement
pursuant to Section 11.1. The Breakup Fee is non-refundable and shall not be
offset by or credited against any other payment. Each of the Parties
acknowledges and agrees that the agreements contained in this Section 11.3 are
an integral part of the transactions contemplated by this Agreement, and that,
without these agreements, neither Terra Tech nor OneQor or the Shareholders
would enter into this Agreement.

 



 66

  



 

ARTICLE XII.

MISCELLANEOUS

  

12.1 Survival of Representations and Warranties.

 

All representations and warranties of Terra Tech, OneQor, the Major Shareholders
and the Shareholders in this Agreement and the OneQor Disclosure Schedule shall
survive indefinitely.

 

12.2 Expenses.

 

Except as otherwise set forth herein, each of the parties to the Merger shall
bear its own expenses incurred in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.

 

12.3 Entire Agreement.

 

This Agreement and the Transaction Agreements contain the entire agreement of
the parties hereto, and supersede any prior written or oral agreements between
them concerning the subject matter contained herein, or therein. There are no
representations, agreements, arrangements or understandings, oral or written,
between the parties to this Agreement, relating to the subject matter contained
in this Agreement and the other Transaction Agreements, which are not fully
expressed herein or therein. The schedules and each exhibit attached to this
Agreement or delivered pursuant to this Agreement are incorporated herein by
this reference and constitute a part of this Agreement.

 

12.4 Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

 

12.5 Descriptive Headings.

 

The Article and Section headings in this Agreement are for convenience only and
shall not affect the meanings or construction of any provision of this
Agreement.

 



 67

  



  

12.6 Notices.

 

Any notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed sufficiently given on the earlier to occur of the
date of personal delivery, the date of receipt or three (3) days after posting
by overnight courier, registered or certified mail, postage prepaid, or
electronic transmission addressed as follows:

 

If to Terra Tech:

 

Terra Tech Corp.

2040 Main Street, Suite 225

Irvine, CA 92614

Attn: CEO and General Counsel

 

With a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10016

Attention: Kenneth R. Koch

Daniel A. Bagliebter

E-mail: krkoch@mintz.com

dabagliebter@mintz.com

 

If to OneQor, the Shareholders or the Major Shareholders:

 

OneQor Technologies Inc.

11811 North Patum Boulevard, Suite 3050

Phoenix, AZ 85028

Attn: Larry Martin and Matthew Morgan

 

With a copy to:

 

Greenberg Traurig, P.A.

2375 East Camelback Road, Suite 700

Phoenix, AZ 85016

Attention: Brian Blaney

E-mail: blaneyb@gtlaw.com

 

Greenberg Traurig, P.A.

1144 15th Street, Suite 3300

Denver, CO 80238

Attention: Jason Zachary

E-mail: zacharyj@gtlaw.com

 

To such address or addresses as a party shall have previously designated by
notice to the sender given in accordance with this Section 12.6.

 

12.7 Choice of Law.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware without regard to choice of law principles. Each of the
parties hereto consents to the jurisdiction of the courts of the State of New
York and to the federal courts located in the United States District Court for
the Southern District of New York.

 



 68

  



 

12.8 Binding Effect; Benefits.

 

This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer on any Person other than the parties
or their respective successors and permitted assigns, the Shareholders and other
Persons expressly referred to herein, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

12.9 Assignability.

 

Neither this Agreement nor any of the parties’ rights hereunder shall be
assignable by any party without the prior written consent of the other parties
and any attempted assignment without such consent shall be void.

 

12.10 Waiver and Amendment.

 

Any term or provision of this Agreement may be waived at any time by the party,
which is entitled to the benefits thereof. The waiver by any party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach. The parties may, by mutual agreement in writing, amend
this Agreement in any respect. OneQor and the Shareholders hereby acknowledge
their intent that this Agreement includes as a party any holder of capital stock
in OneQor at the time of Closing. Terra Tech, OneQor, the Major Shareholders and
the Shareholders’ Representative therefore agree that this Agreement may be
amended, without the further consent of any party to this Agreement, (i) to add
as a new Shareholder any existing shareholder of OneQor and (ii) to modify
Schedule I to reflect the addition of such shareholder.

 

12.11 Attorney’ Fees.

 

In the event of any action or proceeding to enforce the terms and conditions of
this Agreement, the prevailing party shall be entitled to an award of reasonable
attorneys’ and experts’ fees and costs, in addition to such other relief as may
be granted.

 

12.12 Severability.

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties will negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.

 



 69

  



 

12.13 Construction.

 

In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered this Agreement; (b)
has or has had the opportunity to consult independent legal counsel regarding
the legal effect and meaning of this document and all terms and conditions
hereof; (c) has been afforded the opportunity to negotiate as to any and all
terms hereof; and (d) is executing this Agreement voluntarily, free from any
influence, coercion or duress of any kind. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

12.14 No Third-Party Beneficiaries.

 

Except as provided in Section 7.5, this Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

12.15 Waiver of Jury Trial.

 

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

12.16 Shareholder Representative.

 

(a) By approving this Agreement and the transactions contemplated hereby or by
executing and delivering a letter of transmittal, each Shareholder, SAFE 1
Holder and OneQor Post-Closing SAFE Holder shall have irrevocably authorized and
appointed Shareholder Representative as such Person’s representative and
attorney-in-fact to act on behalf of such Person with respect to this Agreement
and to take any and all actions and make any decisions required or permitted to
be taken by Shareholder Representative pursuant to this Agreement, including the
exercise of the power to:

 

(i) give and receive notices and communications;

 

(ii) agree to, negotiate, enter into settlements and compromises of, and comply
with orders of courts with respect to claims for indemnification made by Terra
Tech pursuant to Section 7.5;

 

(iii) litigate, arbitrate, resolve, settle or compromise any claim for
indemnification pursuant to Section 7.5;

 



 70

  



 

(iv) execute and deliver all documents necessary or desirable to carry out the
intent of this Agreement and any Transaction Agreement;

 

(v) make all elections or decisions contemplated by this Agreement and any
Transaction Agreement;

 

(vi) engage, employ or appoint any agents or representatives (including
attorneys, accountants and consultants) to assist Shareholder Representative in
complying with its duties and obligations; and

 

(vii) take all actions necessary or appropriate in the good faith judgment of
Shareholder Representative for the accomplishment of the foregoing.

 

(b) Terra Tech shall be entitled to deal exclusively with Shareholder
Representative on all matters relating to this Agreement and shall be entitled
to rely conclusively (without further evidence of any kind whatsoever) on any
document executed or purported to be executed on behalf of any Shareholder, SAFE
1 Holder or OneQor Post-Closing SAFE Holder by Shareholder Representative, and
on any other action taken or purported to be taken on behalf of any Shareholder,
SAFE 1 Holder or OneQor Post-Closing SAFE Holder by Shareholder Representative,
as being fully binding upon such Person. Notices or communications to or from
Shareholder Representative shall constitute notice to or from each of the
Shareholders, SAFE 1 Holders or OneQor Post-Closing SAFE Holders. Any decision
or action by Shareholder Representative hereunder, including any agreement
between Shareholder Representative and Terra Tech relating to the defense,
payment or settlement of any claims for indemnification hereunder, shall
constitute a decision or action of all Shareholders, SAFE 1 Holders and OneQor
Post-Closing SAFE Holders and shall be final, binding and conclusive upon each
such Person. No Shareholder, SAFE 1 Holder or OneQor Post-Closing SAFE Holder
shall have the right to object to, dissent from, protest or otherwise contest
the same. The provisions of this Section, including the power of attorney
granted hereby, are independent and severable, are irrevocable and coupled with
an interest and shall not be terminated by any act of any one or Shareholders,
SAFE 1 Holders or OneQor Post-Closing SAFE Holders or by operation of Law,
whether by death or other event.

 

(c) The Shareholder Representative may resign at any time, and may be removed
for any reason or no reason by the vote or written consent of a majority in
interest of the Shareholders; provided, however, in no event shall Shareholder
Representative resign or be removed without the holders of a majority of the
Shares prior to the Merger having first appointed a new Shareholder
Representative who shall assume such duties immediately upon the resignation or
removal of Shareholder Representative. In the event of the death, incapacity,
resignation or removal of Shareholder Representative, a new Shareholder
Representative shall be appointed by the vote or written consent of the holders
of a majority of the Shares prior to the Merger. Notice of such vote or a copy
of the written consent appointing such new Shareholder Representative shall be
sent to Terra Tech, such appointment to be effective upon the later of the date
indicated in such consent or the date such notice is received by Terra Tech;
provided, that until such notice is received, Terra Tech, Merger Sub and the
Surviving Corporation shall be entitled to rely on the decisions and actions of
the prior Shareholder Representative as described in Section 12.16(a) above.

 

(d) The Shareholder Representative shall not be liable to the Shareholders, SAFE
1 Holders or OneQor Post-Closing SAFE Holders for actions taken pursuant to this
Agreement, except to the extent such actions shall have been determined by a
court of competent jurisdiction to have constituted gross negligence or involved
fraud, intentional misconduct or bad faith (it being understood that any act
done or omitted pursuant to the advice of counsel, accountants and other
professionals and experts retained by Shareholder Representative shall be
conclusive evidence of good faith). The Shareholders shall severally and not
jointly (in accordance with their pro rata portion of the Existing Shares),
indemnify and hold harmless Shareholder Representative from and against,
compensate it for, reimburse it for and pay any and all losses, liabilities,
claims, actions, damages and expenses, including reasonable attorneys’ fees and
disbursements, arising out of and in connection with its activities as
Shareholder Representative under this Agreement (the “Representative Losses”),
in each case as such Representative Loss is suffered or incurred; provided, that
in the event it is finally adjudicated that a Representative Loss or any portion
thereof was primarily caused by the gross negligence, fraud, intentional
misconduct or bad faith of Shareholder Representative, Shareholder
Representative shall reimburse the Shareholders the amount of such indemnified
Representative Loss attributable to such gross negligence, fraud, intentional
misconduct or bad faith. The Representative Losses shall be satisfied from the
Shareholders, severally and not jointly (in accordance with their pro rata
portion of the Shares).

 

[signature page follows]

 



 71

  



 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

TERRA TECH CORP.:

 

By:

/s/ Steven J. Ross

 

Name: Steven J. Ross

 

Title: Director

 

TT MERGER SUB, INC.:

 

By:

/s/ Alan Gladstone

 

Name: Alan Gladstone

 

Title: President

 

ONEQOR TECHNOLOGIES, INC.:

 

By:

/s/ Larry Martin

 

Name: Larry Martin

 

Title: Chairman

 

/s/ Matthew Morgan

 

MATTHEW MORGAN

 

/s/ Larry Martin

 

LARRY MARTIN

 

Larry Martin, solely in his capacity as Shareholder Representative

 

 

 

/s/ Larry Martin

 

LARRY MARTIN

 



 72

  



 

EXHIBIT A

 

CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit A):

 

Acquisition Shares. “Acquisition Shares” means the shares of Terra Tech Common
Stock to be issued in the Merger pursuant to the terms of the Agreement,
including upon conversion of the OneQor Post-Closing Convertible SAFEs.

 

Affiliate. “Affiliate” shall mean a Person that directly or indirectly through
one or more intermediaries is controlled by, or is under common control with,
another Person.

 

Agreement. “Agreement” shall mean the Agreement and Plan of Merger to which this
Exhibit A is attached (including all Disclosure Schedules and all exhibits), as
it may be amended from time to time.

 

Anti-Takeover Law. “Anti-Takeover Law” shall have the meaning specified in
Section 2.4(e) of the Agreement.

 

Approved Plans. “Approved Plans” shall mean a stock option or similar plan for
the benefit of employees or others, which has been approved by the shareholders
of OneQor.

 

Balance Sheet. “Balance Sheet” shall have the meaning specified in Section 2.24
of the Agreement.

 

Balance Sheet Date. “Balance Sheet Date” shall have the meaning specified in
Section 2.24 of the Agreement.

 

Breakup Fee. “Breakup Fee” shall have the meaning specified in Section 11.3 of
this Agreement.

 

Business Day. “Business Day” shall mean any day other than a day on which banks
in the State of New York are authorized or obligated to be closed.

 

Certificate of Merger. “Certificate of Merger” shall have the meaning specified
in Section 1.8(a) of the Agreement.

 

Certificates. “Certificates” shall have the meaning specified in Section 1.3 of
the Agreement.

 

Claim. “Claim” shall have the meaning specified in Section 7.5(c) of the
Agreement.

 

Closing. “Closing” shall have the meaning specified in Section 1.3 of the
Agreement.

 



 73

  



 

Closing Date. “Closing Date” shall have the meaning specified in Section 1.3 of
the Agreement.

 

Code. “Code” shall have the meaning specified in the recitals of the Agreement.

 

Confidential Information. “Confidential Information” shall mean all nonpublic
information disclosed by the Disclosing Party to the Receiving Party that is
designated as confidential or that, given the nature of the information or the
circumstances surrounding its disclosure, reasonably should be considered as
confidential. Confidential Information includes, without limitation (i)
nonpublic information relating to the Disclosing Party’s technology, customers,
vendors, suppliers, business plans, intellectual property, promotional and
marketing activities, finances, agreements, transactions, financial information
and other business affairs, and (ii) third-party information that the Disclosing
Party is obligated to keep confidential.

 

Confidential Information does not include any information that (i) is or becomes
publicly available without breach of this Agreement, (ii) can be shown by
documentation to have been known to the Receiving Party at the time of its
receipt from the Disclosing Party, (iii) is received from a third party who, to
the Knowledge of the Receiving Party, did not acquire or disclose such
information by a wrongful or tortious act, or (iv) can be shown by documentation
to have been independently developed by the Receiving Party without reference to
any Confidential Information.

 

Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).

 

Consideration Spreadsheet. “Consideration Spreadsheet” shall have the meaning
specified in Section 1.12(a) of the Agreement.

 

Continuing Terra Tech Directors. “Continuing Terra Tech Directors” shall mean
Derek Peterson, Michael Nahass, Steven Ross and Alan Gladstone.

 

Damages. “Damages” shall have the meaning specified in Section 7.5(a) of the
Agreement.

 

DGCL. “DGCL” shall have the meaning specified in the Recitals of the Agreement.

 

Disclosing Party. “Disclosing Party” shall have the meaning specified in Section
7.1(a) of the Agreement.

 

Disclosure Schedules. “Disclosure Schedules” shall mean the OneQor Disclosure
Schedule, the Terra Tech Disclosure Schedule, and the Shareholder Disclosure
Schedule, collectively.

 

Dissenting Shares. “Dissenting Shares” shall have the meaning specified in
Section 1.7 of the Agreement.

 



 74

  



 

Effective Time. “Effective Time” shall have the meaning specified in Section 1.4
of the Agreement.

 

Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.

 

Environmental Laws. “Environmental Laws” shall mean any Law or other requirement
established by a Governmental Body relating to the protection of the
environment, health, or safety from the release or disposal of Hazardous
Materials.

 

Environmental Permit. “Environmental Permit” means all licenses, permits,
authorizations, approvals, franchises and rights required under any applicable
Environmental Law or Order.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

Exchange Act. “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.

 

Exchange Agent. “Exchange Agent” shall have the meaning specified in Section
1.8(b) of the Agreement.

 

Exchange Ratio. “Exchange Ratio” means, subject to Section 1.10, the following
ratio (rounded to four decimal places): the quotient obtained by dividing (a)
the OneQor Merger Shares by (b) the OneQor Outstanding Shares, in which:

 

 

·“OneQor Allocation Percentage” means 1.00 minus the Terra Tech Allocation
Percentage.

 

 

 

 

·“OneQor Merger Shares” means the product determined by multiplying (i) the
Post-Closing Terra Tech Shares by (ii) the OneQor Allocation Percentage.

 

 

 

 

·“OneQor Outstanding Shares” means the total number of shares of OneQor capital
stock outstanding immediately prior to the Effective Time expressed on a
fully-diluted and as-converted to OneQor Common Stock basis and assuming,
without limitation or duplication, (i) the issuance of shares of OneQor Common
Stock in respect of the SAFEs and (ii) the issuance of shares of OneQor Common
Stock in respect of all other options, warrants or rights to receive such shares
that will be outstanding immediately after the Effective Time.

 

 

 

 

·“Post-Closing Terra Tech Shares” means the quotient determined by dividing (i)
the Terra Tech Outstanding Shares by (ii) the Terra Tech Allocation Percentage.

 

 

 

 

·“Terra Tech Allocation Percentage” means 0.45.

 

 

 

 

·“Terra Tech Outstanding Shares” means, subject to Section 1.10, 124,374,660
shares of Terra Tech Common Stock; provided, however, that if any shares of
Terra Tech Common Stock or securities convertible into shares of Terra Tech
Common Stock are issued pursuant to Section 6.4(d) between the date of this
Agreement and the Closing, this definition of “Terra Tech Outstanding Shares”
shall be increased on a one-for-one basis for each such share of Terra Tech
Common Stock issued between the date of this Agreement and the Closing.

 



 75

  



 

Fair Market Value. “Fair Market Value” means, for a share of Terra Tech Common
Stock as of any date, the last closing bid price of a share of Terra Tech Common
Stock on the principal securities exchange or trading market where a share of
Terra Tech Common Stock is listed or traded as reported by Bloomberg, or if the
foregoing does not apply, the last closing bid price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price is reported for such security
by Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the OTC Link or “pink sheets”
by OTC Markets Group Inc. (formerly Pink OTC Markets Inc.). If the closing bid
price cannot be calculated for a share of Terra Tech Common Stock on a
particular date on any of the foregoing bases, the closing bid price of such
security on such date shall be the fair market value as reasonably determined by
the Continuing Terra Tech Directors. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

 

FIRPTA Certificates. “FIRPTA Certificates” shall have the meaning specified in
Section 8.6(d) of the Agreement.

 

Fully-Diluted Basis. “Fully-Diluted Basis” means 124,374,660 shares of Terra
Tech Common Stock; provided, however, that if any shares of Terra Tech Common
Stock (other than shares of Terra Tech Common Stock issued upon the exercise or
conversion of securities outstanding of Terra Tech as of the date of the
Agreement) or securities convertible into shares of Terra Tech Common Stock are
issued between the date of this Agreement and the Closing, this definition of
“Fully-Diluted Basis” shall be increased on a one-for-one basis for each such
share of Terra Tech Common Stock issued between the date of this Agreement and
the Closing.

 

GAAP. “GAAP” shall mean United States Generally Accepted Accounting Principles,
applied on a consistent basis.

 

GDPR. “GDPR” shall have the meaning specified in Section 2.25(l) of the
Agreement.

 

Governmental Authorization. “Governmental Authorization” shall mean any:

 

(a) permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
that is issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Law; or

 



 76

  



 

(b) right under any contract with any Governmental Body.

 

Governmental Body. “Governmental Body” shall mean any:

 

(a) nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature;

 

(b) federal, state, local, municipal, or other government;

 

(c) governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); or

 

(d) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature, including any court, arbitrator,
administrative agency or commissioner, or other governmental authority or
instrumentality.

 

Hazardous Material. “Hazardous Material” means any substance that is defined or
regulated by a Governmental Body under any Environmental Laws as “hazardous”,
“dangerous”, “waste”, “toxic”, “pollutant”, or “contaminant.”

 

Indebtedness. “Indebtedness” shall mean any obligation, contingent or otherwise
for borrowed money. Any obligation secured by a Lien on, or payable out of the
proceeds of, or production from, property of the relevant party will be deemed
to be Indebtedness.

 

Intellectual Property. “Intellectual Property” means all industrial and
intellectual property, including, without limitation, all U.S. and non-U.S.
patents, patent applications, patent rights, trademarks, trademark applications,
common law trademarks, Internet domain names, social media and messaging
accounts, trade names, service marks, service mark applications, common law
service marks, and the goodwill associated therewith, copyrights, in both
published and unpublished works, whether registered or unregistered, copyright
applications, franchises, licenses, know-how, trade secrets, technical data,
designs, customer lists, confidential and proprietary information, processes and
formulae, all computer software programs or applications, layouts, inventions,
development tools and all documentation and media constituting, describing or
relating to the above, including manuals, memoranda, and records, whether such
intellectual property has been created, applied for or obtained anywhere
throughout the world.

 

Intellectual Property Registrations. “Intellectual Property Registrations” shall
have the meaning specified in Section 2.25(a) of the Agreement.

 

Knowledge. “Knowledge” means, (a) with respect to an individual, the actual
knowledge of that individual, (b) with respect to Terra Tech, the actual
knowledge of Derek Peterson, Mike Nahass, Joseph Segilia and Michael James and
(c) with respect to OneQor, the actual knowledge of Matt Morgan, Larry Martin,
Scott Billups and John King; in either event, after reasonable inquiry.

 



 77

  



 

Laws. “Laws” means, with respect to any Person, any U.S. federal, national,
state, local, municipal, or other law (including common law), constitution,
statute, code, ordinance, rule, regulation or treaty applicable to such Person,
including without limitation the Controlled Substances Act and the Federal Food,
Drug, and Cosmetics Act.

 

Licensed Intellectual Property. “Licensed Intellectual Property” means, any
Intellectual Property in which OneQor or Terra Tech, as the case may be, holds
exclusive or non-exclusive rights or interests granted by license from other
Persons, including the Shareholders, excluding commercial off the shelf software
that is made commercially available for a total cost of less than $10,000 (per
year if paid on a reoccurring basis).

 

Lien. “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge, right of first refusal, encumbrance or other adverse claim or
interest of any kind, including, without limitation, any conditional sale or
other title retention agreement, any lease in the nature thereof and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction and including any lien or charge arising by Law.

 

Major Shareholders. “Major Shareholders” has the meaning set forth in the first
paragraph of the Agreement.

 

Material Adverse Effect. “Material Adverse Effect” means, as used with respect
to a Party, any event, circumstance, change, occurrence or effect (collectively,
“Events”) that, individually, has a material and adverse effect upon the assets,
liabilities, financial condition or operating results of a Party (on a
consolidated basis), taken as a whole; provided, however, that none of the
following (either alone or in combination with any other Event) shall be deemed
to constitute, and none of the following shall be taken into account in
determining whether there has been, a Material Adverse Effect: any Event arising
from or relating to (i) general business, industry or economic conditions,
including such conditions related to the business which do not have a
disproportionate impact on such Party when compared to other similarly situated
businesses, (ii) the effect of any change that generally affects any industry in
which such Party operates which does not have a disproportionate impact on such
Party when compared to other similarly situated businesses, (iii) any failure by
such Party to meet its internal financial projections, estimates or budgets,
(iv) national or international political or social conditions, including the
engagement by the United States or any other country or group in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States or any
other country, or any of their respective territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or
personnel of the United States or any other country or group, (v) changes in
GAAP, (vi) the financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (vii) changes in law, rules, regulations, orders or other binding
directives issued by any governmental entity which do not have a
disproportionate impact on such Party when compared to other similarly situated
businesses, (viii) any “act of God,” including, but not limited to, weather,
natural disasters and earthquakes, (ix) any action taken by such Party or its
Affiliates or any omission by such Party or its Affiliates of any action
contemplated by this Agreement, (x) any action taken by such Party or any
omission to act by such Party, in each case, that is in compliance with the
terms of this Agreement or was otherwise taken (or not taken) with the consent
of or at the request of the other Party or any of its Affiliates, (xi) any
material adverse effect on the business, financial condition or results of
operations of such Party, taken as a whole, which is cured on or prior to the
Closing Date, or (xii) changes resulting from the announcement or pendency of
this Agreement or the transactions contemplated hereunder.

 



 78

  



 

Material Contract. “Material Contract” means any and all agreements, contracts,
arrangements, understandings, leases, commitments or otherwise, (i) providing
for potential payments by or to the company in excess of $10,000, or (ii)
between any party and any Affiliate of such party, and the amendments,
supplements and modifications thereto.

 

Merger. “Merger” shall have the meaning specified in the Recitals of the
Agreement.

 

Merger Sub. “Merger Sub” shall have the meaning specified in the first paragraph
of the Agreement.

 

Money Laundering Laws. “Money Laundering Laws” shall have the meaning specified
in Section 2.23 of the Agreement.

 

Notes. “Notes” shall have the meaning specified in Section 3.2(d) of the
Agreement.

 

OneQor. “OneQor” shall have the meaning specified in the first paragraph of the
Agreement.

 

OneQor Audited Financial Statements. “OneQor Audited Financial Statements” shall
have the meaning specified in Section 5.7 of the Agreement.

 

OneQor Board. “OneQor Board” shall have the meaning specified in the Recitals of
the Agreement.

 

OneQor Board Recommendation. “OneQor Board Recommendation” shall have the
meaning specified in Section 2.4(c) of the Agreement.

 

OneQor Common Stock. “OneQor Common Stock” shall mean the common stock of
OneQor, par value $0.0001 per share.

 

OneQor Financial Statements. “OneQor Financial Statements” shall have the
meaning specified in Section 2.24 of the Agreement.

 

OneQor Designee. “OneQor Designee” shall mean a designee to the Terra Tech Board
as identified by the Major Shareholders in their sole discretion; provided,
however that such OneQor Designee must, at the time of such nomination,
appointment or designation, (a) have not been a party to or subject to an event
that would be required to be disclosed in Terra Tech’s definitive proxy
statement (required to be filed pursuant to Regulation 14A), which involves the
election of directors, or annual report on Form 10-K pursuant to Item 401(f) of
Regulation S-K under the Securities Act and (b) satisfy the requirements of
Section 8 of the Clayton Act.

 



 79

  



 

OneQor Disclosure Schedule. “OneQor Disclosure Schedule” shall have the meaning
specified in introduction to Article II of the Agreement.

 

OneQor Indemnified Persons. “OneQor Indemnified Persons” shall have the meaning
specified in Section 7.5(b) of the Agreement.

 

OneQor Intellectual Property. “OneQor Intellectual Property” shall have the
meaning specified in Section 2.25(b) of the Agreement.

 

OneQor IP Rights. “OneQor IP Rights” shall mean all Intellectual Property owned,
licensed or controlled by OneQor and its subsidiaries that is necessary for the
operation of the business of OneQor and its subsidiaries as presently conducted.

 

OneQor IT Systems. “OneQor IT Systems” shall have the meaning specified in
Section 2.25(f) of the Agreement.

 

OneQor Leased Real Property. “OneQor Leased Real Property” shall have the
meaning specified in Section 2.26(b) of the Agreement.

 

OneQor Real Property Lease. “OneQor Real Property Lease” shall have the meaning
specified in Section 2.26(b) of the Agreement.

 

OneQor Software. “OneQor Software” shall have the meaning specified in Section
2.25(h) of the Agreement.

 

OneQor Organizational Documents. “OneQor Organizational Documents” shall have
the meaning specified in Section 2.3 of the Agreement.

 

Options. “Options” shall have the meaning specified in Section 3.2(c) of the
Agreement.

 

Order. “Order” shall mean any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any
Governmental Body.

 

Ordinary Course of Business. “Ordinary Course of Business” shall mean an action
taken by OneQor or Terra Tech, as applicable, if (i) such action is taken in
normal operation, consistent with past practices, (ii) such action is not
required to be authorized by the Shareholders, Board of Directors or any
committee of the Board of the Directors or other governing body of OneQor or
Terra Tech, as applicable, and (iii) does not require any separate or special
authorization or consent of any nature by any Governmental Body or third party.

 



 80

  



 

Permitted Liens. “Permitted Liens” shall mean (a) Liens for Taxes not yet due
and payable or in respect of which the validity thereof is being contested in
good faith by appropriate proceedings and for the payment of which the relevant
party has made adequate accruals or reserves on the Balance Sheet; (b) Liens in
respect of pledges or deposits under workmen’s compensation laws or similar
legislation, carriers, warehousemen, mechanics, laborers and materialmen and
similar Liens, if the obligations secured by such Liens are not then delinquent
or are being contested in good faith by appropriate proceedings conducted and
for the payment of which the relevant party has made adequate reserves; and (c)
statutory Liens incidental to the conduct of the business of the relevant party
which were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and that do not in the aggregate materially
detract from the value of its property or materially impair the use thereof in
the operation of its business.

 

Person. “Person” shall mean any individual, Entity or Governmental Body.

 

Personal Information. “Personal Information” shall have the meaning specified in
Section 2.25(l) of the Agreement.

 

Planned Dispositions. “Planned Dispositions” shall mean sale, conveyance,
transfer or other disposition (a) of substantially all of the assets of MediFarm
LLC related to the dispensary located at 1130 East Desert Inn Road, Las Vegas,
Nevada 89109 pursuant to that certain Asset Purchase Agreement dated as of May
8, 2019, by and between Picksy LLC and MediFarm LLC, (b) of substantially all of
the assets of MediFarm LLC related to the dispensary located at 3650 S. Decatur
Blvd., Las Vegas, Nevada 89103 pursuant to that certain Asset Purchase Agreement
dated as of May 13, 2019, by and between Harvest of Nevada (Decatur LV), LLC,
Harvest Health & Recreation, Inc. and MediFarm LLC, and (c) of substantially all
of the assets of MediFarm I LLC related to the dispensary located at 1085 S
Virginia St Suite A, Reno, Nevada 89502 pursuant to that certain Asset Purchase
Agreement dated as of August 19, 2019, by and between Picksy Reno, LLC and
MediFarm I LLC.

 

Pre-Closing Period. “Pre-Closing Period” shall mean the period commencing as of
the date of the Agreement and ending on the Closing Date.

 

Preferred Stock. “Preferred Stock” shall have the meaning specified in Section
3.2(a) of the Agreement.

 

Privacy and Security Laws. “Privacy and Security Laws” shall mean Laws
(including the Children’s Online Privacy Protection Act and California Civil
Code section 1798.81.5 and the California Online Privacy Protection Act),
self-governing rules and policies with which Terra Tech or OneQor, as the case
may be, has an obligation to comply, and their own published, posted and
internal agreements and policies.

 

Proceeding. “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, audit, examination or investigation, commenced, brought,
conducted or heard by or before, or otherwise has involved, any Governmental
Body or any arbitrator or arbitration panel.

 



 81

  



  

Public Software. “Public Software” means Software that is licensed or
distributed under an open source Software or similar licensing or distribution
models.

 

Receiving Party. “Receiving Party” shall have the meaning specified in Section
7.1(a) of the Agreement.

 

Representative Losses. “Representative Losses” shall have the meaning specified
in Section 12.16(d) of the Agreement.

 

Representatives. “Representatives” of a specified party shall mean officers,
directors, employees, attorneys, accountants, advisors and representatives of
such party, including, without limitation, all subsidiaries of such specified
party, and all such Persons with respect to such subsidiaries.

 

Requisite OneQor Vote. “Requisite OneQor Vote” shall have the meaning specified
in Section 2.4(a) of the Agreement.

 

Requisite Regulatory Approvals. “Requisite Regulatory Approvals” shall have the
meaning specified in Section 8.2(b) of the Agreement.

 

Restricted Party(ies). “Restricted Parties” shall mean the following Persons:
Matt Morgan and Larry Martin.

 

Restricted Period. “Restricted Period” shall have the meaning specified in
Section 7.2 of the Agreement.

 

SAFE. “SAFE” shall have the meaning specified in the Recitals of the Agreement.

 

SEC. “SEC” shall mean the United States Securities and Exchange Commission.

 

Securities Act. “Securities Act” shall mean the United States Securities Act of
1933, as amended.

 

Shareholder. “Shareholder” or “Shareholders” shall have the meaning specified in
the first paragraph of the Agreement.

 

Shareholder Disclosure Schedule. “Shareholder Disclosure Schedule” shall have
the meaning specified in introduction to Article IV of the Agreement.

 

Shareholder Notice. “Shareholder Notice” shall have the meaning specified in
Section 5.8(b) of the Agreement.

 

Shareholder Representative. “Shareholder Representative” shall have the meaning
specified in the first paragraph of the Agreement.

 

Shares. “Shares” shall have the meaning specified in the Recitals of the
Agreement.

 



 82

  



 

Software. “Software” shall mean any and all: (a) computer programs, including
any and all software implementations of algorithms, models and methodologies,
compilers, tool sets, whether in source code or object code, (b) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise, (c) any higher level or “proprietary” languages,
(d) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons, and icons, and
(e) all documentation, including user manuals and other training documentation
and notes related to any of the foregoing.

 

Surviving Corporation. “Surviving Corporation” shall have the meaning specified
in Section 1.1 of the Agreement.

 

Taxes. “Taxes” shall mean all foreign, federal, state or local taxes, charges,
fees, levies, imposts, duties and other assessments, as applicable, including,
but not limited to, any income, alternative minimum or add-on, estimated, gross
income, gross receipts, sales, use, transfer, transactions, intangibles, ad
valorem, value-added, franchise, registration, title, license, capital, paid-up
capital, profits, withholding, payroll, employment, unemployment, excise,
severance, stamp, occupation, premium, real property, recording, personal
property, federal highway use, commercial rent, environmental (including, but
not limited to, taxes under Section 59A of the Code) or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest, penalties or additions to
tax with respect to any of the foregoing; and “Tax” means any of the foregoing
Taxes.

 

Tax Return. “Tax Return” shall mean any return, declaration, report, claim for
refund or credit, information return, statement or other similar document filed
with any Governmental Body with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

Tax Sharing Agreement. “Tax Sharing Agreement” shall have the meaning specified
in Section 2.14(c) of the Agreement.

 

Terra Tech. “Terra Tech” shall have the meaning specified in the first paragraph
of the Agreement.

 

Terra Tech Board. “Terra Tech Board” shall have the meaning specified in the
Recitals of the Agreement.

 

Terra Tech Common Stock. “Terra Tech Common Stock” shall mean the shares of
common stock, par value $0.001, of Terra Tech.

 

Terra Tech Disclosure Schedule. “Terra Tech Disclosure Schedule” shall have the
meaning specified in introduction to Article III of the Agreement.

 

Terra Tech Indemnified Persons. “Terra Tech Indemnified Persons” shall have the
meaning specified in Section 7.5(a) of the Agreement.

 



 83

  



 

Terra Tech IP Rights. “Terra Tech IP Rights” shall mean all Intellectual
Property owned, licensed or controlled by Terra Tech and its subsidiaries that
is necessary for the operation of the business of Terra Tech and its
subsidiaries as presently conducted.

 

Terra Tech Leased Real Property. “Terra Tech Leased Real Property” shall have
the meaning specified in Section 3.22(a) of the Agreement.

 

Terra Tech Owned Real Property. “Terra Tech Owned Real Property” shall have the
meaning specified in Section 3.22(a) of the Agreement.

 

Terra Tech Real Property Lease. “Terra Tech Real Property Lease” shall have the
meaning specified in Section 3.22(a) of the Agreement.

 

Terra Tech SEC Reports. “Terra Tech SEC Reports” shall have the meaning
specified in Section 3.6(a) of the Agreement.

 

Terra Tech Securities. “Terra Tech Securities” shall have the meaning specified
in Section 3.2(d) of the Agreement.

 

Transaction Agreements. “Transaction Agreements” shall mean this Agreement, and
any agreement or document to be executed pursuant to this Agreement.

 

Union. “Union” shall have the meaning specified in Section 2.21(e) of the
Agreement.

 

Warrants. “Warrants” shall have the meaning specified in Section 3.2(b) of the
Agreement.

 

Written Consent. “Written Consent” shall have the meaning specified in Section
5.8(a) of the Agreement.

 

 



84



 